Exhibit 10.3


--------------------------------------------------------------------------------




 
TERM LOAN CREDIT AGREEMENT
 
among
 
AGL RESOURCES INC.,
 
as Guarantor,
 
AGL CAPITAL CORPORATION,
 
as Borrower,
 
The Several Lenders
 
from Time to Time Parties Hereto,
 
GOLDMAN SACHS BANK USA
 
as Administrative Agent,
 


JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A.
as Co-Syndication Agents,


and
 


THE ROYAL BANK OF SCOTLAND PLC and
MORGAN STANLEY SENIOR FUNDING, INC.
as Co-Documentation Agents


Dated as of December 21, 2010
 




 


GOLDMAN SACHS BANK USA
 
as Sole Lead Arranger and Sole Bookrunner
 







 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
 
SECTION 1.
 
DEFINITIONS


1.1
Defined Terms
1
1.2
Other Definitional Provisions
17


SECTION 2.
 
AMOUNT AND TERMS OF COMMITMENTS; LOANS
 


2.1
Commitments; Loans
18
2.2
Procedure for Loan Borrowing
18
2.3
[Reserved]
19
2.4
[Reserved]
19
2.5
Evidence of Debt
19
2.6
Fees
19
2.7
Termination or Reduction of Commitments
19
2.8
Prepayments
20
2.9
[Reserved]
20
2.1
Conversion and Continuation Options
20
2.11
Limitations on Eurodollar Tranches
21
2.12
Interest Rates and Payment Dates
21
2.13
Computation of Interest and Fees
21
2.14
Inability to Determine Interest Rate
22
2.15
Pro Rata Treatment and Payments
22
2.16
Requirements of Law
24
2.17
Taxes
25
2.18
Compensation
27
2.19
Change of Lending Office
28
2.2
Illegality
28
2.21
Replacement of Lenders
28
2.22
[Reserved]
29


-i-
 
 

--------------------------------------------------------------------------------

 

2.23
Defaulting Lenders
29


SECTION 3.
 
[RESERVED]
 
SECTION 4.
 
REPRESENTATIONS AND WARRANTIES
 
4.1
Financial Condition
30
4.2
No Change
31
4.3
Existence; Compliance with Law
31
4.4
Power; Authorization; Enforceable Obligations
31
4.5
No Legal Bar
31
4.6
Litigation
32
4.7
No Default
32
4.8
Ownership of Property; Liens
32
4.9
Intellectual Property
32
4.1
Taxes
32
4.11
Margin Regulation
32
4.12
ERISA
33
4.13
Investment Company Act; Other Regulations
33
4.14
Subsidiaries
33
4.15
Use of Proceeds
33
4.16
Environmental Matters
33
4.17
Accuracy of Information, etc
34
4.18
Solvency
35
4.19
Status of Loans and Guarantee Agreement
35
4.2
OFAC
35
4.21
PATRIOT Act
35


SECTION 5.
 
CONDITIONS PRECEDENT
 


5.1
Conditions to Effectiveness
35
5.2
Conditions to the Loans
36

 
-ii-
 
 
 

--------------------------------------------------------------------------------

 


SECTION 6.
 
AFFIRMATIVE COVENANTS
 
6.1
Financial Statements
37
6.2
Certificates; Other Information
38
6.3
Payment of Obligations
39
6.4
Maintenance of Existence; Compliance
39
6.5
Maintenance of Property; Insurance
39
6.6
Inspection of Property; Books and Records; Discussions
39
6.7
Notices
40
6.8
Environmental Laws
40
6.9
Maintenance of Ownership
41
6.1
OFAC, PATRIOT Act Compliance
41


SECTION 7.
 
NEGATIVE COVENANTS
 
7.1
Financial Condition Covenant
41
7.2
Liens
41
7.3
Fundamental Changes
43
7.4
Disposition of Property
43
7.5
Restricted Payments
43
7.6
Intentionally Omitted
44
7.7
Investments
44
7.8
Negative Pledge Clauses
45
7.9
Clauses Restricting Subsidiary Distributions
45
7.1
Lines of Business and Hedge Activities
45
7.11
Designation of Subsidiaries
45


SECTION 8.
 
EVENTS OF DEFAULT
 
SECTION 9.
 
THE AGENT
 
-iv-

 
 

--------------------------------------------------------------------------------

 

9.1
Appointment
49
9.2
Delegation of Duties
49
9.3
Exculpatory Provisions
49
9.4
Reliance by Administrative Agent
50
9.5
Notice of Default
50
9.6
Non Reliance on Agents and Other Lenders
50
9.7
Indemnification
51
9.8
Agent in Its Individual Capacity
51
9.9
Successor Administrative Agent
51
9.1
Documentation Agent and Syndication Agent
52


SECTION 10.
 
MISCELLANEOUS
 
10.1
Amendments and Waivers
52
10.2
Notices
53
10.3
No Waiver; Cumulative Remedies
55
10.4
Survival of Representations and Warranties
55
10.5
Payment of Expenses and Taxes; Indemnity; Damage Waiver
55
10.6
Successors and Assigns; Participations and Assignments
57
10.7
Adjustments; Set off
59
10.8
Counterparts
60
10.9
Severability
60
10.1
Integration
61
10.11
GOVERNING LAW
61
10.12
Submission To Jurisdiction; Waivers
61
10.13
Acknowledgements
61
10.14
Confidentiality
62
10.15
WAIVERS OF JURY TRIAL
62
10.16
PATRIOT Act Notice
62
10.17
[Reserved]
62
10.18
No Fiduciary Duty
63


-v-
 
 

--------------------------------------------------------------------------------

 

Schedules:
 
Schedule 1.1
-
Commitments
Schedule 4.14
-
Subsidiaries
Schedule 4.16
-
Environmental Matters
Schedule 7.2(i)
-
Existing Liens
Schedule 7.8
-
Agreements Prohibiting or Limiting Liens


Exhibits:
 
Exhibit A
-
Form of Guarantee Agreement
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Closing Certificate
Exhibit D
-
Form of Assignment and Acceptance
Exhibit E-1
-
Form of Kilpatrick Stockton LLP Legal Opinion
Exhibit E-2
-
Form of Woodburn and Wedge Legal Opinion
Exhibit E-3
-
Form of Dewey & LeBoeuf LLP Legal Opinion
Exhibit F
-
Form of Note
Exhibit G
-
Form of Funding Notice


-vi-
 
 

--------------------------------------------------------------------------------

 

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of December 21, 2010,
among AGL RESOURCES INC., a Georgia corporation (“Holdings”), AGL CAPITAL
CORPORATION, a Nevada corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), GOLDMAN SACHS BANK USA (“GS Bank”), as administrative agent (in
such capacity, the “Administrative Agent”)  and JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A., as co-syndication agents (in such capacity, the
“Co-Syndication Agents”) and THE ROYAL BANK OF SCOTLAND PLC and MORGAN STANLEY
SENIOR FUNDING, INC., as co-documentation agent (in such capacity, the
“Co-Documentation Agents”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrower has requested that the Lenders establish a $300,000,000
term loan credit facility in favor of the Borrower; and
 
WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, to
the extent of their respective Commitments as defined herein, are willing
severally to establish the requested credit facility in favor of the Borrower.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
 
 
                      SECTION 1.                      
 
 
DEFINITIONS
 
1.1 Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“2011 Notes”: the 7.125% notes issued by the Borrower due January 14, 2011.
 
“ABR”:  for any day, a rate per annum equal to the greatest of (a) the Prime
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus ½ of 1% and (c) the Eurodollar Rate for a one month Interest
Period plus 1.0%.  For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum as published from time to time by The Wall Street
Journal.  Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate shall be effective as of the opening
of business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Administrative Agent”:  GS Bank, in its capacity as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors and permitted assigns.
 
“Affiliate”:  as to any Person, any other Person that directly or indirectly is
in Control of, is Controlled by, or is under common Control with, such
Person.  For purposes of this definition, “Control” means the possession, direct
or indirect, of the power to direct or to cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Group
Member.
 
 
 

--------------------------------------------------------------------------------

 
“Agent Parties”:  as defined in Section 10.2(b).
 
“Agents”:  the collective reference to (a) the Administrative Agent, (b) the
Co-Syndication Agents and (c) the Co-Documentation Agents.
 
 “Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan outstanding on any day, the rate per
annum set forth below opposite the Status Level in effect on such day:
 


Status Level
ABR Loans
Eurodollar Loans
Level I Status
0.500%
1.500%
Level II Status
0.750%
1.750%
Level III Status
1.000%
2.000%
Level IV Status
1.250%
2.250%
Level V Status
1.500%
2.500%





“Approved Fund”:  any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Arranger”: GS Bank, in its capacity as Sole Lead Arranger and Sole Bookrunner.
 
“Assets”:  with respect to any Person, all or any part of its business, property
and assets wherever situated.
 
“Assignee”:  as defined in Section 10.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”:  as defined in Section 10.6(c).
 
“Benefited Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
‘‘Borrower”:  as defined in the preamble hereto.
 
 
2

--------------------------------------------------------------------------------

 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.16(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-l by S&P or P-l by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
“Change in Law”:  the occurrence, after the date of this Agreement, of any of
the following:  (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental
Authority.  Notwithstanding anything to the contrary herein, it is understood
and agreed that the Dodd–Frank Wall Street Reform and Consumer Protection Act
(Pub.L. 111-203, H.R. 4173), all requests, rules, guidelines and directives
relating thereto, all  interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, shall,
for the purposes of this Agreement, be deemed to be adopted subsequent to the
date hereof.
 
 
3

--------------------------------------------------------------------------------

 
“Closing Date”: the first date all the conditions precedent in Section 5.2 are
satisfied or waived in accordance with Section 10.1 and the Loans are borrowed.
 
“Code”:  the Internal Revenue Code of 1986.
 
“Commitment”:  as to any Lender, the obligation of such Lender, if any, to make
Loans in an aggregate principal amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1 or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto,
pursuant to the terms hereof.
 
 “Commitment Period”:  the period from and including the Effective Date to and
including January 13, 2011.
 
“Commonly Controlled Entity’”:  an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
 
“Communications”:  as defined in Section 10.2(b).
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Consolidated Net Worth”:  as of any date, the shareholders’ equity or net worth
of Holdings and the other Group Members (including, but not limited to, the
value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which Holdings and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and the other Group Members at such date (excluding
Indebtedness of the type described in clause (k) of the definition of the term
Indebtedness), determined on a consolidated basis in accordance with GAAP.
 
“Continuing Directors”:  the directors of Holdings on December 6, 2010 and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.
 
 
4

--------------------------------------------------------------------------------

 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Co-Documentation Agents”:  as defined in the preamble hereto.
 
“Co-Syndication Agents”:  as defined in the preamble hereto.
 
“Debtor Relief Laws”:  the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Lender”:  subject to Section 2.23(b), any Lender that, as reasonably
determined by the Administrative Agent (with notice to the Borrower of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans, within three Business Days of the
date required to be funded by it hereunder (excluding expense and similar
reimbursements that are the subject of a good faith dispute), (b) has notified
the Borrower or the Administrative Agent that it does not intend to comply with
its funding obligations (excluding expense and similar reimbursements that are
the subject of a good faith dispute) or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent, to
confirm that it will comply with its funding obligations hereunder, which
request may only be made after all conditions to funding have been satisfied;
provided, that any such Lender shall cease to be a Defaulting Lender under this
clause (c) upon receipt of such confirmation by the Administrative Agent, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such a Lender
or any direct or indirect parent company thereof by a Governmental Authority.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Documentation Agent”:  as defined in the preamble hereto.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Effective Date”:  the first date all the conditions precedent in Section 5.1
are satisfied or waived in accordance with Section 10.1.
 
 
5

--------------------------------------------------------------------------------

 
 “Eligible Assignee”:  (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed), and unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).
 
“Engagement Letter”: the Engagement Letter dated as of December 6, 2010 between
GS Bank and the Borrower.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974.
 
 “Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Screen
LIBOR01 Page (or any successor page) as of 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period.  In the event that such
rate does not appear on Reuters Screen L1BOR 01 Page (or any successor page),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York time, two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest l/100th
of 1%):
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



 
6

--------------------------------------------------------------------------------

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Facility, the then current Interest Periods with respect to all of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excluded Taxes”: as defined in Section 2.17(a).
 
“Exchange Act”: as defined in Section 8(j).
 
“Existing Credit Agreement”:  the Credit Agreement dated as of September 15,
2010, by and among the Guarantor, the Borrower, the lenders parties thereto, and
Wells Fargo Bank, National Association, as administrative agent, as the same may
have been amended, restated, supplemented or otherwise modified.
 
“Existing LC Reimbursement Agreements”: collectively, (i) Reimbursement
Agreement, dated as of October 14, 2010, among Pivotal Utility Holdings, Inc.,
as Applicant, AGL Resources Inc., as Guarantor, JPMorgan Chase Bank, N.A., as
Administrative Agent, the other banks party thereto, with respect to the
$54,600,000 New Jersey Economic Development Authority Gas Facilities Refunding
Revenue Bonds (Pivotal Utility Holdings, Inc. Project) Series 2007 (AMT), (ii)
Reimbursement Agreement, dated as of October 14, 2010, among Pivotal Utility
Holdings, Inc., as Applicant, AGL Resources Inc., as Guarantor, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent, the other
banks party thereto, with respect to the $46,500,000 Gas Facilities Refunding
Revenue Bonds (Pivotal Utility Holdings, Inc. Project) Series 2005, (iii)
Reimbursement Agreement, dated as of October 14, 2010, among Pivotal Utility
Holdings, Inc., as Applicant, AGL Resources Inc., as Guarantor, JPMorgan Chase
Bank, N.A., as Administrative Agent, the other banks party thereto, with respect
to the $39,000,000 New Jersey Economic Development Authority Gas Facilities
Refunding Revenue Bonds (NUI Corporation Project) Series 1996 A and (iv)
Reimbursement Agreement, dated as of October 14, 2010, among Pivotal Utility
Holdings, Inc., as Applicant, AGL Resources Inc., as Guarantor, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Administrative Agent, the other
banks party thereto, with respect to the $20,000,000 Industrial Development
Refunding Revenue Bonds (Pivotal Utility Holdings, Inc. Project) Series 2005.
 
 “Extensions of Credit”:  as to any Lender at any time, an amount equal to the
aggregate principal amount of all Loans held by such Lender then outstanding.
 
“Facility”:  the Commitments and the extensions of credit made thereunder.
 
“FATCA”:  Sections 1471 through 1474 of the Code and any Treasury regulations
promulgated thereunder.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
 
7

--------------------------------------------------------------------------------

 
“Funding Notice”: a notice substantially in the form of Exhibit G.
 
 “Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  those accounting principles, standards and practices generally accepted
in the United States as in effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to Holdings, the Borrower and their
respective Restricted Subsidiaries.
 
“GS Bank”: as defined in the preamble hereto.
 
“Guarantee Agreement”:  the Guarantee Agreement to be executed and delivered by
Holdings, substantially in the form of Exhibit A.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
 
8

--------------------------------------------------------------------------------

 
“Guarantor”:  Holdings.
 
“Hedge Agreements”:  all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Holdings”:  as defined in the preamble hereto.
 
“Hybrid Securities”:  any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Holdings
or the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly Owned Subsidiaries) at all times by
Holdings or the Borrower or any Subsidiaries, (ii) that have been formed for the
purpose of issuing such securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
Holdings or the Borrower or any Subsidiary, and (B) payments made from time to
time on the subordinated debt.
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all capital lease (within the meaning of GAAP) obligations of such Person,
(f) all Securitization Facility Attributed Debt, (g) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(h) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (k) all obligations of such
Person in respect of Hedge Agreements and (1) without duplication of any of the
foregoing categories, all Off-Balance Sheet Liabilities.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor under applicable law, contract or otherwise as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.  Notwithstanding the foregoing, obligations of
any Person with respect to Park and Loan Transactions shall not be considered
Indebtedness.
 
 
9

--------------------------------------------------------------------------------

 
“Indemnitee”: as defined in Section 10.5.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Payment Date”:  (a) as to any Loan that is an ABR Loan, the last day
of each of March, June, September and December to occur while such Loan is
outstanding commencing on March 31, 2011 and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurodollar Loan having
an Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan the date of any repayment or
prepayment made or required to be made in respect thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter or such
other period as the Borrower and the Lenders may agree, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) the Borrower may not select an Interest Period under the Facility that
would extend beyond the Maturity Date; and
 
 
10

--------------------------------------------------------------------------------

 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
 
“Investments”:  as defined in Section 7.7.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.
 
“Lender Presentation”:  the lender presentation dated December 8, 2010 and
furnished to the Lenders.
 
 “Lenders”:  as defined in the preamble hereto.
 
 “Level I Status”.  “Level II Status”.  “Level III Status”.  “Level IV Status”
and “Level V Status”:  as set forth below:
 
“Level I Status”:  exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better or the Borrower’s S&P Rating is A or better.
 
“Level II Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is A3 or
better or the Borrower’s S&P Rating is A- or better.
 
“Level III Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa1 or better or the Borrower’s S&P Rating is BBB+ or better.
 
“Level IV Status”:  exists at any date if, on such date, (i) the Borrower has
not qualified for Level I Status, Level II Status or Level III Status and
(ii) the Borrower’s Moody’s Rating is Baa2 or better or the Borrower’s S&P
Rating is BBB or better.
 
“Level V Status”:  exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
 
Notwithstanding the foregoing, if the Borrower is split-rated and the ratings
differential is one level, the higher rating will apply.  If the Borrower is
split-rated and the ratings differential is two Status Levels or more, the
Status Level will be determined by reference to the rating at the midpoint.  If
there is no midpoint, the higher of the two intermediate ratings will determine
the Status Level.  If at any time the Borrower ceases to have a Moody’s Rating
or an S&P Rating, then the applicable Status Level shall be determined in
accordance with the Guarantor’s credit ratings in the same manner as the
Borrower’s status is determined.  If at any time both the Borrower and the
Guarantor cease to have a Moody’s Rating or an S&P Rating, then Level V Status
shall exist.
 
 
11

--------------------------------------------------------------------------------

 
“Lien”:  any mortgage, pledge, lien, hypothecation, security interest or other
charge, encumbrance, or other arrangement in the nature of a security interest
in property to secure the payment or performance of Indebtedness or other
obligations of any Person; provided, however, the term “Lien” shall not mean any
easements, rights-of-way, zoning restrictions, leases, sub-leases, licenses,
sublicenses, other restrictions on the use of property, defects in title to
property or other similar encumbrances.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guarantee Agreement and the Notes.
 
“Loan Parties”:  the Borrower and the Guarantor.
 
“Margin Stock”: as defined in Regulation U of the Board of Governors as in
effect from time to time.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, operations or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Maturity Date”: 180 days after the Closing Date.
 
“Moody’s”:  Moody’s Investor Service, Inc.
 
“Moody’s Rating”:  at any time, the rating issued by Moody’s and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the Borrower’s issuer rating issued by Moody’s then in effect for
the Borrower).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Nonconsenting Lender”: any Lender that does not approve a consent, waiver or
amendment to any Loan Document requested by the Borrower or the Administrative
Agent and that requires the approval of all Lenders (or all Lenders directly
affected thereby) under Section 10.1 when the Required Lenders have agreed to
such consent, waiver or amendment.
 
“Non-Excluded Taxes”:  as defined in Section 2.17(a).
 
 
12

--------------------------------------------------------------------------------

 
“Non-Public Information”: information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.
 
“Non-U.S. Lender”:  with respect to the Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.  For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
“Note”:  with respect to any Lender requesting the same, the promissory note of
the Borrower in favor of such Lender evidencing the Loans made by such Lender
pursuant to Section 2.1(a), in substantially the form of Exhibit F.
 
“Obligations”:  the collective reference to the unpaid principal of and interest
on (including interest accruing at the then applicable rate provided in this
Agreement after the maturity of the Loans and after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred pursuant to this Agreement, any other
Loan Document or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, fees,
indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, or to any Lender that are
required to be paid by the Borrower pursuant hereto or any other Loan Document).
 
“OFAC”:  the U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
“Off-Balance Sheet Liabilities”:  as to any Person (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Other Taxes”:  any and all present or future stamp, court or documentary taxes
or any other excise, property, intangible, recording, filing or similar taxes
arising from any payment made hereunder or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Park and Loan Transactions”:  any tariff transaction offered by pipelines or
other storage facilities, where the pipelines or other storage facilities allow
the customers to park gas on or borrow gas from the pipelines or other storage
facilities in one period and reclaim gas from or repay gas to the pipelines or
other storage facilities in a subsequent period.
 
“Participant”:  as defined in Section 10.6(b).
 
 
13

--------------------------------------------------------------------------------

 
“PATRIOT Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) of 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
 
“Percentage”:  as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or been terminated, the percentage which the
aggregate principal amount of such Lender’s Loans then outstanding constitutes
of the aggregate principal amount of the Loans then outstanding.
 
“Person”:  an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Platform”:  as defined in Section 10.2(b).
 
“Prime Rate”: the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
 
“Properties”:  as defined in Section 4.16(a).
 
“Public Lenders”: Lenders that do not wish to receive material non-public
information with respect to Holdings, its Subsidiaries or their securities.
 
“Register”:  as defined in Section 10.6(f).
 
“Regulation FD”: Regulation FD as promulgated by the SEC under the Securities
Act and Exchange Act of 1934 as in effect from time to time.
 
“Regulation U”:  Regulation U of the Board.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
 
14

--------------------------------------------------------------------------------

 
“Required Lenders”:  at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have expired or been
terminated, the Loans then outstanding; provided that the Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Requirement of Law”:  as to any Person, the articles or certificate of
incorporation or organization, by laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or controller of Holdings or the Borrower, as the case may
be, but in any event, with respect to financial matters, the chief financial
officer or treasurer of Holdings.
 
“Restricted Payments”:  as defined in Section 7.5.
 
“Restricted Subsidiary”:  any Subsidiary other than an Unrestricted Subsidiary.
 
“Sanctioned Country”: a country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
“Sanctioned Person”: (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC”:  the Securities and Exchange Commission and any analogous Governmental
Authority.
 
“Securitization Facility Attributed Debt”:  at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
 
15

--------------------------------------------------------------------------------

 
“S&P”:  Standard & Poor’s Rating Service, a division of the McGraw Hill
Companies, Inc.
 
“S&P Rating”: at any time, the rating issued by S&P and then in effect with
respect to the Borrower’s senior unsecured long-term debt securities without
third-party credit enhancement (or, if there is no such debt outstanding, the
Borrower’s issuer rating issued by S&P then in effect for the Borrower).
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date,
(b) such Person will be able to pay its debts as they mature and (c) such Person
has sufficient capital to conduct its business.  For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No.5).
 
“Status Level”:  the collective reference for Level I Status, Level II Status,
Level III Status, Level IV Status or Level V Status.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of either or both of the Borrower and Holdings.
 
“Termination Date”:  the earlier of: (i) the last day of the Commitment Period
and (ii) the date of any termination of the Commitments pursuant to
Section 2.1(a), Section 2.7 or Section 8.
 
“Total Capitalization”:  at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Total Commitments”:  at any time, the aggregate amount of the Commitments then
in effect.  The Total Commitments as of the Effective Date is $300,000,000.
 
 
16

--------------------------------------------------------------------------------

 
“Total Extensions of Credit”:  at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Unrestricted Subsidiary”:  any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 7.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of Holdings, the Borrower or any other of their respective Restricted
Subsidiaries (but excluding any such guarantee or other credit support
arrangement pursuant to which the liability of such guarantor or credit support
provider is limited to loan amounts advanced by another Person against inventory
claimed (by rights or claims of offset, ownership or similar claim) by such
guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
1.2 Other Definitional Provisions.
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, that for
purposes of determining compliance with the covenants contained in Section 7.1,
all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the date of this Agreement and applied on a basis consistent with the
application used in the financial statements referred to in Section 4.1, and
provided, further, all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (ASC 825) (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, (ii) the words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”, (iii) the word
“incur” shall be construed to mean incur, create, issue, assume, become liable
in respect of or suffer to exist (and the words “incurred” and “incurrence”
shall have correlative meanings), (iv) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(v) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.
 
 
17

--------------------------------------------------------------------------------

 
(c) The words “hereof, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
                     SECTION 2.                      
 
 
AMOUNT AND TERMS OF COMMITMENTS; LOANS
 
2.1 Commitments; Loans

 
(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make Loans to the Borrower on the Closing Date in an aggregate principal amount
equal to such Lender’s Commitment.  Amounts borrowed under this Section 2.1 and
repaid or prepaid hereunder may not be reborrowed.  Each Lender’s Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Commitment on such date.
 
(b) The obligations of the Lenders hereunder to make Loans and to make payments
pursuant to Section 9.7 are several and not joint.  The failure of any Lender to
make Loans, or to make any such payment on any date shall not relieve any other
Lender of its corresponding obligation, if any, hereunder to do so on such date,
but no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make any such payment required hereunder.
 
(c) The Borrower shall repay all outstanding Loans on the Maturity Date.
 
2.2 Procedure for Loan Borrowing
 
.  The Borrower shall give the Administrative Agent irrevocable notice
substantially in the form of Exhibit G hereto (a “Funding Notice”) not later
than 11:00 A.M. (New York time) (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) on the requested
Borrowing Date, in the case of ABR Loans), specifying:
 
(i) the amount and Type of Loans to be borrowed;
 
(ii) the requested Borrowing Date; and
 
(iii) in the case of Eurodollar Loans, the respective lengths of the initial
Interest Period therefor.
 
Upon receipt of any such notice from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof.  Each Lender will make its Percentage
of the borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 1:00 p.m., New York time, on the
Borrowing Date requested by or on behalf of the Borrower in funds immediately
available to the Administrative Agent.  Such borrowing will then be made
available to the Borrower by the Administrative Agent by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
 
 
18

--------------------------------------------------------------------------------

 
2.3 [Reserved].
 
2.4 [Reserved].
 
2.5 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time in respect of
such Loans.  The Administrative Agent shall maintain the Register pursuant to
Section 10.6(f), and a record therein for each Lender, in which shall be
recorded (i) the amount of each Loan made by such Lender, the interest rate
applicable thereto and each Interest Payment Date applicable thereto, and
(ii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower on account of such Loan.  The entries made in the Register and the
records of each Lender maintained pursuant to this Section 2.5 shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain the
Register or any such record, or any error therein, either of which shall be
promptly corrected, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made by such Lender in
accordance with the terms of this Agreement.  In the event of any conflict
between the Register and the records of each Lender, the Register shall control
in the absence of manifest error.
 
(b) At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Note evidencing the Loans of such Lender,
payable to such Lender.
 
2.6 Fees.
 
(a) [Reserved]
 
(b) The Borrower agrees to pay to the Administrative Agent and the Arranger the
fees in the amounts and on the dates previously agreed to in the Engagement
Letter.
 
2.7 Termination or Reduction of Commitments.  The Borrower shall have the right,
prior to the Closing Date, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
ratably reduce the amount of the Commitments.  Any such reduction shall be in an
amount equal to $10,000,000, or an integral multiple of $1,000,000 in excess
thereof, and shall reduce permanently the Commitments then in effect.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Commitments.
 
 
19

--------------------------------------------------------------------------------

 
2.8 Prepayments.
 
(a)           The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent at least three Business Days prior thereto
in the case of Eurodollar Loans and no later than 11:00 a.m., New York time, on
the date of such prepayment in the case of ABR Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.18.  Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.  Partial prepayments of the Loans shall be
in an aggregate principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.
 
(b)           On and after the Effective Date, the Loans shall be prepaid or the
Total Commitments hereunder shall be permanently reduced, at 100% of the
principal amount of the outstanding Loans being prepaid plus accrued interest to
the date of prepayment by the amount of net proceeds to Holdings or any of its
Subsidiaries (including, without limitation, the Borrower), but, in the case of
proceeds received by a regulated Subsidiary of Holdings, solely to the extent
such proceeds are distributed to Holdings, the Borrower or another unregulated
Subsidiary of Holdings (and, in the case of joint ventures with unaffiliated
third parties, to the extent of Holdings’ direct or indirect Capital Stock
therein), from any direct or indirect public offering or private placement of
any debt securities or any other incurrence of debt (whether funded or unfunded)
or bank borrowings; provided that the net proceeds thereof are designated to
repay the Loans (with accrued interest thereon) and all other amounts owing
under the Agreement.


2.9 [Reserved].
 
2.10 Conversion and Continuation Options.
 
(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the  Administrative Agent at least two Business Days’ prior
irrevocable notice of such election, provided that any such conversion of
Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent at least three Business
Days’ prior irrevocable notice of such election (which notice shall specify the
length of the initial Interest Period therefor), provided that no ABR Loan may
be converted into a Eurodollar Loan when a Default or an Event of Default has
occurred and is continuing.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
 
20

--------------------------------------------------------------------------------

 
2.11 Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (b) no more than six Eurodollar Tranches shall
be outstanding at any one time.
 
2.12 Interest Rates and Payment Dates.
 
(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin for Eurodollar Loans.
 
(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin for ABR Loans.
 
(c) [Reserved].
 
(d) Upon the occurrence and during the continuance of any Event of Default under
Sections 8(a) or 8(f), or (at the election of the Required Lenders) upon the
occurrence and during the continuance of any other Event of Default, all
outstanding principal amounts of the Loans and, to the greatest extent permitted
by law, all interest accrued on the Loans and all other accrued and outstanding
fees and other amounts hereunder, shall bear interest at a rate per annum equal
to the interest rate applicable from time to time thereafter to such Loans
(whether the ABR plus the Applicable Margin or the Eurodollar Rate plus the
Applicable Margin) plus 2% (or, in the case of interest, fees and other amounts
for which no rate is provided hereunder, at the ABR (plus the Applicable Margin)
plus 2%), and, in each case, such default interest shall be payable on
demand.  To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against the Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.
 
(e) Interest in respect of all Loans shall be payable in arrears on each
Interest Payment Date.  Notwithstanding the foregoing, interest accruing
pursuant to paragraph (d) of this Section 2.12 shall be payable from time to
time on demand.
 
2.13 Computation of Interest and Fees.
 
 
21

--------------------------------------------------------------------------------

 
(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed.  The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate.  Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.
 
(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.  The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14 Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period:
 
(i) the Administrative Agent shall have determined in its reasonable and good
faith judgment (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant market,
adequate means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
 
(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the actual cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period;
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent (upon
the instruction of the Required Lenders in the case of clause (ii) above), no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.  The
Administrative Agent shall promptly withdraw such notice when Eurodollar Loans
are again available.
 
2.15 Pro Rata Treatment and Payments.
 
 
22

--------------------------------------------------------------------------------

 
(a) The borrowing by the Borrower from the Lenders hereunder, and any reduction
of the Commitments of the Lenders shall be made according to the respective
Percentage of each of the relevant Lenders.
 
(b) Subject to Section 2.23(a), each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made
according to the respective Percentage of each Lender.
 
(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
time, on the due date thereof to the Administrative Agent, for the account of
the Lenders, at the Funding Office, in Dollars and in immediately available
funds.  The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans, on demand, from the Borrower.
 
(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.
 
 
23

--------------------------------------------------------------------------------

 
2.16 Requirements of Law.
 
(a) If any Change in Law:
 
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Lender);
 
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or
 
(iii) shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any amounts pursuant to this paragraph, it
shall promptly notify the Borrower in writing (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than three months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; and provided further that, if the circumstances giving
rise to such claim have a retroactive effect, then such period for which the
Borrower shall be required to compensate the Lenders shall be extended to
include the period of such retroactive effect.
 
(b) If any Lender shall have determined that any Change in Law regarding capital
requirements shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction; provided that the Borrower shall not be required to
compensate a Lender pursuant to this paragraph for any amounts incurred more
than three months prior to the date that such Lender notifies the Borrower of
such Lender’s intention to claim compensation therefor; and provided further
that, if the circumstances giving rise to such claim have a retroactive effect,
then such period for which the Borrower shall be required to compensate the
Lenders shall be extended to include the period of such retroactive effect
 
 
24

--------------------------------------------------------------------------------

 
(c) A certificate as to any additional amounts payable pursuant to this Section
2.16 submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The obligations of
the Borrower pursuant to this Section 2.16 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.17 Taxes.
 
(a) Except as required by law, all payments made by the Borrower under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) Taxes that are attributable to such Lender’s failure
to comply with the requirements of paragraph (e) of this Section 2.17, (iii)
U.S. withholding taxes imposed on amounts payable to such Lender at the time
such Lender becomes a party to this Agreement or designates a new lending
office, except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from the Borrower with
respect to such taxes pursuant to this paragraph and (iv) withholding taxes
imposed under FACTA (collectively, clauses (i)-(iv), “Excluded Taxes”).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement.  For the avoidance of doubt, the parties acknowledge and agree
that the term Non-Excluded Taxes shall not include Excluded Taxes.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent and each Lender within
ten days after demand therefor, for the full amount of any Non-Excluded Taxes or
Other Taxes (including Non-Excluded Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  Failure or delay on
the part of the Administrative Agent or any Lender to demand compensation
pursuant to this Section 2.17 shall not constitute a waiver of the
Administrative Agent’s or such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the
Administrative Agent or a Lender pursuant to this Section 2.17 for any
Non-Excluded Taxes or Other Taxes imposed or asserted against the Administrative
Agent or such Lender more than 90 days prior to the date that the Administrative
Agent or such Lender, as the case may be, notifies the Borrower of the
imposition or assertion of such Non-Excluded Taxes or Other Taxes and of the
Administrative Agent’s or such Lender’s intention to claim indemnification
therefor (except that, if the imposition or assertion of such Non-Excluded Taxes
or Other Taxes giving rise to such claim for indemnification is retroactive,
then the 90 day period referred to above shall commence on the date the
Administrative Agent or such Lender obtains knowledge of the same).  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
 
25

--------------------------------------------------------------------------------

 
(d) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof.  If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure,
 
(e) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Non-U.S. Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:
 
 
26

--------------------------------------------------------------------------------

 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Non-U,S.  Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.
 
(g) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and for a period of one year after the indefeasible payment in full of all
Obligations and the termination of this Agreement and the other Loan Documents.
 
2.18 Compensation.  The Borrower will compensate each Lender upon demand for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain Eurodollar
Loans) that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
Eurodollar Loan does not occur on a date specified therefor in the notice of
borrowing or notice of conversion/continuation provided by the Borrower to the
Administrative Agent, (ii) if any repayment, prepayment or conversion of any
Eurodollar Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 2.21 or any acceleration of the maturity of the Loans pursuant to
Section 8),  (iii) if any prepayment of any Eurodollar Loan is not made on any
date specified in a notice of prepayment given by the Borrower or (iv) as a
consequence of any other failure by the Borrower to make any payments with
respect to any Eurodollar Loan when due hereunder.  Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant Eurodollar Loan through the purchase of a
Eurodollar deposit bearing interest at the Eurodollar Rate in an amount equal to
the amount of such Eurodollar Loan, having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund its Eurodollar
Loans in any manner it sees fit and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this Section 2.18.  A
certificate (which shall be in reasonable detail) showing the bases for the
determinations set forth in this Section 2.18 by any Lender as to any additional
amounts payable pursuant to this Section 2.18 shall be submitted by such Lender
to the Borrower either directly or through the Administrative
Agent.  Determinations set forth in any such certificate made in good faith for
purposes of this Section 2.18 of any such losses, expenses or liabilities shall
be conclusive absent manifest error.
 
 
27

--------------------------------------------------------------------------------

 
2.19 Change of Lending Office.  Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16, 2.17(a) or 2.20 with
respect to such Lender, to the extent permitted by law, it will designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, are not disadvantageous to
such Lender, and provided, further, that nothing in this Section 2.19)  shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.16, 2.17(a) or 2.20.
 
2.20 Illegality.  If the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof
shall make it unlawful, impossible or impracticable for any Lender to make,
maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent and the Borrower thereof (with supporting documentation) of
such event, then such Lender’s Commitment shall be suspended and, 30 days
following such notification, shall be canceled if such unlawfulness,
impossibility or impracticability shall then be continuing.  The Borrower shall
prepay such Lender’s Loans or convert such Eurodollar Loans to ABR Loans at the
time or times and to the extent necessary to avoid such unlawfulness, together
with unpaid accrued interest thereon, unpaid accrued fees and any other amounts
due and payable to such Lender, unless, in either case, prior thereto, the
Borrower shall have given notice to such Lender that the Borrower will require
such Lender to assign and transfer all of its interests in this Agreement
pursuant to Section 2.21 and shall have caused such Lender to have so assigned
and transferred such interests.
 
2.21 Replacement of Lenders.  The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.16 or 2.17(a).  (b) requires relief pursuant to Section 2.20 or (c) is
a Defaulting Lender or a Nonconsenting Lender, in each case with a replacement
financial institution; provided that (i) such replacement does not conflict with
any Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.19 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.16 or 2.17(a)
or relief pursuant to Section 2.20, (iv) the replacement financial institution
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (v) the Borrower shall be liable
to such replaced Lender for any amounts owing under Section 2.18 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be an Eligible Assignee,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay to the Lender being replaced all additional amounts (if any) required
pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.  If any circumstances arise which result, or such Lender becomes aware
of any circumstances which are expected to result, in the Borrower having to
make such compensation or indemnification or in it becoming illegal for such
Lender to make, fund or maintain such Lender’s Eurodollar Loans, such Lender
shall use its commercially reasonable efforts to notify the Borrower thereof
and, in consultation with the Borrower, such Lender shall take all steps, if
any, it determines are reasonable and the Borrower determines are acceptable to
mitigate the effect of those circumstances; provided that no delay or failure by
any Lender to provide any such notice shall affect the obligations of the
Borrower hereunder.
 
 
28

--------------------------------------------------------------------------------

 
2.22 [Reserved].
 
2.23 Defaulting Lenders.
 
(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
 
(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.1.
 
(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any such Defaulting Lender that has
failed to comply with its funding obligations under Section 9 hereof (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent or any Indemnitee hereunder.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender pursuant to this Section shall be deemed
paid to and redirected by such Defaulting Lender and each Lender irrevocably
consents hereto.
 
 
29

--------------------------------------------------------------------------------

 
(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of the
Borrower or any other party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
 
                       SECTION 3.                      
 
 
[RESERVED]
 
 
                     SECTION 4.                      
 
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
on the Effective Date and to make the Loans on the Closing Date, Holdings and
the Borrower hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender on the Effective Date and the Closing Date
that:
 
4.1 Financial Condition.  The audited consolidated balance sheet of Holdings as
at December 31, 2009, and the related consolidated statements of income,
retained earnings and cash flows for the fiscal year ended on such date,
reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of Holdings as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  The unaudited consolidated balance sheet of Holdings as
at September 30, 2010, and the related unaudited consolidated statements of
income, retained earnings and cash flows for the nine-month period ended on such
date, fairly present in all material respects the consolidated financial
condition of Holdings as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year end audit adjustments and, in the case of unaudited
financial statements, the absence of footnotes).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein and in the case of unaudited financial statements except for the absence
of footnotes and subject to normal year end audit adjustments).  Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Holdings and the Borrower to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.
 
 
30

--------------------------------------------------------------------------------

 
4.2 No Change.  Since December 31, 2009, no event or condition has occurred or
changed that has had or could reasonably be expected to have a Material Adverse
Effect.
 
4.3 Existence; Compliance with Law.  Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that such non-compliance, singly or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
4.4 Power; Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, other than any such consents, authorizations, filings and
notices which have been obtained or made and are in full force and effect.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5 No Legal Bar.  The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate any material Requirement of Law or any material
Contractual Obligation of any of Holdings, the Borrower or their respective
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation.  No Requirement of Law or
Contractual Obligation applicable to Holdings, the Borrower or any of their
respective Subsidiaries could reasonably be expected to have a Material Adverse
Effect.
 
 
31

--------------------------------------------------------------------------------

 
4.6 Litigation.  No litigation, arbitration or administrative proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of Holdings or the Borrower, threatened (i) against Holdings or the Borrower or
any of their respective Subsidiaries to restrain the entry by Holdings or the
Borrower into, the enforcement of or exercise of any rights by the Lenders or
the Administrative Agent under, or the performance or compliance by the Borrower
with any obligations under, this Agreement, the Notes, or the Guarantee
Agreement, or (ii) against Holdings or the Borrower or any of their Subsidiaries
which has had or would reasonably be expected to have a Material Adverse Effect.
 
4.7 No Default.  No Default or Event of Default has occurred and is continuing.
 
4.8 Ownership of Property; Liens.  Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property which is material to the
operation of such Group Member’s business, and good title to, or a valid
leasehold interest in, all its other property which is material to the operation
of such Group Member’s business, and none of such property is subject to any
Lien except as permitted by Section 7.2.
 
4.9 Intellectual Property  . (i) Each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted; (ii) no material claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property or the validity
or effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim and (iii) the use of Intellectual
Property which is material to the operation of each Group Member’s business does
not infringe on the rights of any Person in any material respect.
 
4.10 Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed (except as permitted under Section 7.2(c)) and, to the knowledge
of Holdings and the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge (other than any such tax, fee or charge, the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member).
 
4.11 Margin Regulation.  No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used in any manner which violates
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board.  If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.  After application of the proceeds of all Loans and
any purchases funded thereby, less than 25% of the assets of Holdings and the
Borrower and their Subsidiaries consist of “margin stock” (as defined in
Regulation U).
 
 
32

--------------------------------------------------------------------------------

 
4.12 ERISA.  Neither a Reportable Event nor any failure by any Plan to satisfy
the minimum funding standard (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan has occurred during the five-year
period prior to the date on which this representation is made or deemed made
with respect to any Plan, and, to the knowledge and belief of Holdings and the
Borrower, each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period.  The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount that could reasonably be expected to have a Material
Adverse Effect.  Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a liability or loss under ERISA,
and neither the Borrower nor any Commonly Controlled Entity would become subject
to any liability or loss under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made, in any case where, either singly or in the aggregate,
the aggregate amount of loss or liability could not reasonably be expected to
have a Material Adverse Effect.
 
4.13 Investment Company Act; Other Regulations.  No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to borrow Loans under this Agreement.
 
4.14 Subsidiaries.  As of the Effective Date, (a) Schedule 4.14 sets forth the
name and jurisdiction of incorporation of each Subsidiary of each of Holdings
and the Borrower and, as to each such Subsidiary, the percentage of each class
of Capital Stock owned by any Loan Party, and whether such Subsidiary is then a
Restricted Subsidiary or Unrestricted Subsidiary, and (b) except as set forth on
Schedule 4.14. there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock performance grants
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of the Borrower or any of Holdings’ or the
Borrower’s respective Subsidiaries, except as created by the Loan Documents.
 
4.15 Use of Proceeds.  The proceeds of the Loans shall be used to repay the 2011
Notes and/or to repay another financing source of the 2011 Notes, whether the
refinancing thereof is from proceeds of other Indebtedness, commercial paper or
other sources.
 
4.16 Environmental Matters.  Except (i) as may be disclosed on Schedule 4.16. or
(ii) as, either singly or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:
 
 
33

--------------------------------------------------------------------------------

 
(a) the facilities and properties owned, leased or operated by any of Holdings,
the Borrower, or their respective Subsidiaries (the “Properties”) do not
contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b) none of Holdings, the Borrower, or their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does Holdings or the
Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which any of Holdings, the Borrower, or their respective
Subsidiaries is or will be named as a party with respect to the Properties or
the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;
 
(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
in connection with the Properties or otherwise in connection with the Business,
in violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
4.17 Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or written statement furnished by any Loan Party or other
statement made or furnished by any Loan Party, in each case to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished (or, in the case of the Lender Presentation, as of the date of
this Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  There is no fact known to any Loan Party that could reasonably be
expected to have a Material Adverse Effect that has not been expressly disclosed
herein, in the other Loan Documents, in the Lender Presentation or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
 
 
34

--------------------------------------------------------------------------------

 
4.18 Solvency.  Each Loan Party is, and after giving effect to the incurrence of
all Obligations being incurred in connection herewith, will be and will continue
to be, Solvent.
 
4.19 Status of Loans and Guarantee Agreement.  The obligations of Borrower and
Holdings in respect of the Loans and the Guarantee Agreement, respectively,
constitute senior, unsubordinated, unsecured, direct obligations of such Loan
Parties and rank pari passu with such Loan Parties’ other senior,
unsubordinated, unsecured obligations.
 
4.20 OFAC.  No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
 
4.21 PATRIOT Act.  Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act
of 1977, as amended.
 
 
                     SECTION 5.                      
 
CONDITIONS PRECEDENT
 
5.1 Conditions to Effectiveness.  The effectiveness of this Agreement on the
Effective Date is subject to the following conditions precedent:
 
(a) Credit Agreement; Guarantee Agreement.  The Administrative Agent shall have
received (i) this Agreement executed and delivered by the Agents, Holdings, the
Borrower and each Lender, (ii) the Notes requested by the Lenders as executed
and delivered by the Borrower, and (iii) the Guarantee Agreement executed and
delivered by Holdings
 
(b) Certificate of Officers.  The Administrative Agent shall have received
certificates of the Secretary or an Assistant Secretary of the Borrower and
Holdings containing specimen signatures of the persons authorized to execute the
Loan Documents on behalf of the Borrower and Holdings, and any other documents
provided for herein or therein, together with (x) copies of resolutions of the
Boards of Directors of the Borrower and Holdings authorizing the execution and
delivery of the Loan Documents, (y) copies of the Borrower’s and Holdings’
articles or certificate of incorporation, by-laws, and other governing or
organizational documents and (z) a certificate of good standing from the Office
of the Secretary of State of the state of organization of each of the Borrower
and Holdings.
 
 
35

--------------------------------------------------------------------------------

 
(c) Legal Opinions.  The Administrative Agent shall have received the executed
legal opinions of (1) Kilpatrick Stockton LLP, special Georgia counsel to
Holdings, (2) Woodburn and Wedge, special Nevada counsel to the Borrower and (3)
Dewey & LeBoeuf LLP, special New York counsel to Holdings and the Borrower,
substantially in the forms of Exhibits E-l,  E-2, and E-3.  Such legal opinions
shall cover such other matters incident to the transactions contemplated by this
Agreement as the Administrative Agent may reasonably require.
 
(d) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date and except that for purposes of this Section 5.1, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1.
 
(e) Fees.  The Lenders, the Arranger and the Administrative Agent shall have
received all fees required to be paid (including, without limitation, all fees
due under the Engagement Letter), and all expenses for which reasonably detailed
invoices have been presented (but only the reasonable fees and out-of-pocket
expenses of one legal counsel to the Administrative Agent).
 
(f) PATRIOT Act.  The Borrower and Holdings shall have delivered to the
Administrative Agent all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the PATRIOT Act.
 
Without limiting the generality of the provisions of Section 9, for purposes of
determining compliance with the conditions specified in this Section 5.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
 
5.2 Conditions to the Loans.  The obligation of each Lender to make any Loan
during the Commitment Period is subject to the additional satisfaction of the
following conditions precedent:
 
 
36

--------------------------------------------------------------------------------

 
(a) Representations and Warranties.  Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent any representation and warranty expressly
relates to any earlier date, in which case such representation and warranty
shall have been true and correct in all material respects on and as of such
earlier date and except that for purposes of this Section 5.2, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.1.
 
(b) Fees.  The Lenders, the Arranger and the Administrative Agent shall have
received all fees required to be paid (including, without limitation, all fees
due under the Engagement Letter), and all expenses for which reasonably detailed
invoices have been presented (but only the reasonable fees and out-of-pocket
expenses of one legal counsel to the Administrative Agent).
 
(c) No Default.  No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
(d) Closing Certificate.  The Administrative Agent shall have received a
certificate of each Loan Party, dated the Effective Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments.
 
(e) Other Documents.  The Administrative Agent shall have received such other
documents, certificates, information and legal opinions as it or the Required
Lenders may have reasonably requested.
 
The borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 5.2 have been satisfied.
 
 
                        SECTION 6.                      
 
 
AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each of Holdings and the Borrower
shall and shall cause each other Group Member to:
 
6.1 Financial Statements.  Furnish to the Administrative Agent for delivery to
the Lenders:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries and a copy of the separate unaudited
balance sheet (or, if audited financial statements are otherwise prepared or
required to be prepared for such Unrestricted Subsidiary, audited balance sheet)
of each Unrestricted Subsidiary, in each case as at the end of such year and the
related audited (or, in the case of any Unrestricted Subsidiary for which
audited statements are not required by this Section 6.1 (a), unaudited)
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
for such fiscal year without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Holdings’
independent certified public accountants of nationally recognized standing; and
 
 
37

--------------------------------------------------------------------------------

 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings
(other than the last fiscal quarter of each fiscal year), a copy of the
unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries, and a copy of the separate unaudited consolidated balance sheet of
each Unrestricted Subsidiary, in each case as at the end of such quarter and the
related unaudited statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as having been prepared in accordance with GAAP (other than
the omission of footnotes and subject to normal year end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and in the case of quarterly financial statements except
for the omission of footnotes and subject to normal year end audit
adjustments).  Holdings, the Borrower and each Lender acknowledge that certain
of the Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 6.1 or otherwise are being distributed
through the Platform, any document or notice that Holdings or Borrower has
indicated contains Non-Public Information shall not be posted on that portion of
the Platform designated for such Public Lenders.  Each of Holdings and the
Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of Holdings or the Borrower which is
suitable to make available to Public Lenders.  If Holdings or the Borrower has
not indicated whether a document or notice delivered pursuant to this Section
6.1 contains Non-Public Information, the Administrative Agent reserves the right
to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities.
 
6.2 Certificates; Other Information.  Furnish to the Administrative Agent for
delivery to the Lenders (or, in the case of clause (d), to the relevant Lender):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 6.1. (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of Holdings, as the case may be;
 
 
38

--------------------------------------------------------------------------------

 
(b) (i) prompt notice to the Administrative Agent of any failure by Holdings or
the Borrower to file with the SEC any annual report on Form 10-K or quarterly
report on Form 10-Q on or before the date such report is required to be filed
pursuant to SEC regulations, and (ii) within five days after the same is filed,
notice to the Administrative Agent of the filing of any such annual report on
Form 10-K or quarterly report on Form 10-Q that had not previously been filed by
Holdings or the Borrower as described in the preceding clause (i), and the
availability to the Lenders of such filing through electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by Holdings or the Borrower with the SEC of any proxy statement,
and the availability to the Lenders of such filing through electronic access;
and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its Federal,
state and other material taxes and other material obligations of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the relevant Group
Member.
 
6.4 Maintenance of Existence; Compliance . (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.3 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.5 Maintenance of Property; Insurance.  (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain insurance (either with financially sound
insurance companies or through self-insurance) on all its property in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
 
6.6 Inspection of Property; Books and Records; Discussions.  (a) Keep proper
books of records and account in respect of Holdings, the Borrower, and their
respective Subsidiaries in which full, true and correct entries in conformity
with GAAP and all Requirements of Law shall be made of all dealings and
transactions in relation to their business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records during normal business hours and, if no Event of Default has occurred
and is continuing, upon reasonable notice and as often as may reasonably be
desired and to discuss their respective businesses, operations, properties and
financial and other condition with their respective officers and employees and
with their independent certified public accountants; provided, that unless an
Event of Default has occurred and is continuing, the Administrative Agent and
the Lenders shall use their reasonable efforts to coordinate any such visits or
inspections so as to minimize disruption of the conduct of their respective
businesses, as applicable.
 
 
39

--------------------------------------------------------------------------------

 
6.7 Notices.  Promptly, and in any event within three Business Days after any
Responsible Officer of the Borrower or Holdings knows or has reason to know of
the same, give notice to the Administrative Agent and each Lender of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of Holdings, the Borrower, or their respective Subsidiaries or
(ii) litigation or governmental proceeding that may exist at any time between
any of Holdings, the Borrower, or their respective Subsidiaries and any
Governmental Authority, and (iii) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, that in any of the foregoing cases (i) through (iii) singly or in
the aggregate, could reasonably be expected to result in liabilities, losses or
claims to the Group Members in an aggregate amount in excess of $100,000,000;
and
 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Moody’s Rating or the S&P Rating of which Holdings or the Borrower has received
written notification or of which Holdings or the Borrower becomes aware of the
public announcement thereof.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8 Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
 
40

--------------------------------------------------------------------------------

 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
6.9 Maintenance of Ownership.  In the case of Holdings, own 100% of the Capital
Stock of the Borrower, Atlanta Gas Light Company, Pivotal Utilities Holdings,
Inc., Virginia Natural Gas, Inc.
 
6.10 OFAC, PATRIOT Act Compliance.  Each of the Borrower and Holdings will, and
will cause each Group Member to, (i) refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act.
 
 
                        SECTION 7.                      
 
NEGATIVE COVENANTS
 
Holdings and the Borrower hereby jointly and severally agree that, during the
term of this Agreement, and so long as the Commitments remain in effect or any
Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of the other Group Members to, directly or indirectly:
 
7.1 Financial Condition Covenant.  Permit the ratio of Consolidated Total Debt
to Total Capitalization to be greater than 0.70:1.00 as of the end of any fiscal
month of Holdings (as determined by Holdings and the Borrower based on their
internal fiscal month-end consolidated balance sheet prepared not later than ten
days following the end of such fiscal month) or at the end of any fiscal quarter
of Holdings (as reflected on the consolidated financial statements delivered to
the Lenders pursuant to Section 6.1). For purposes of the foregoing, to the
extent Consolidated Total Debt includes outstanding amounts under Hybrid
Securities, then a portion of the amount of such Hybrid Securities not to exceed
a total of 15% of Total Capitalization may be excluded from Consolidated Total
Debt.
 
7.2 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer
than 30 days or that are being contested in good faith by appropriate
proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
 
41

--------------------------------------------------------------------------------

 
(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of Holdings in conformity with GAAP;
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 8(h)) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
Holdings or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 7.1; (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
(g) Liens (x) outstanding on or over any Assets acquired after the Effective
Date, (y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Effective Date and set forth on Schedule 7.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any other Group Member and not incurred in
contemplation with such merger or consolidation; and
 
(k) Liens created or outstanding on Assets of Holdings or other Group Members,
provided that the aggregate outstanding principal, capital and nominal amounts
secured by all Liens created or outstanding as permitted under clauses (f)
through (j) above and this clause (k) shall not at any time exceed 15% of
Consolidated Net Worth.
 
 
42

--------------------------------------------------------------------------------

 
7.3 Fundamental Changes.  Merge, consolidate or amalgamate, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Dispose of
all or substantially all of its property or business, except that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom:
 
(a) any entity may be merged or consolidated with or into Holdings (provided
that Holdings shall be the continuing or surviving corporation) or any other
Restricted Subsidiary of Holdings (provided that such Restricted Subsidiary
shall be the continuing or surviving corporation); and
 
(b) any Restricted Subsidiary of Holdings may Dispose of any or all of its
Assets (i) to Holdings or any other Restricted Subsidiary of Holdings (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.4 and may thereafter liquidate, wind up or dissolve.
 
7.4 Disposition of Property.  Dispose of any of its Assets, whether now owned or
hereafter acquired, or, in the case of Holdings or any of its Restricted
Subsidiaries, issue or sell any shares of such Restricted Subsidiary’s Capital
Stock to any Person, except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 7.3(b)(i);
 
(d) sales or issuances of any Restricted Subsidiary’s Capital Stock to Holdings
or to any Restricted Subsidiary of Holdings; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since September 30, 2010, would not exceed 20% of Holdings’
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of Holdings for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 6.1.
 
7.5 Restricted Payments.  Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
 
43

--------------------------------------------------------------------------------

 
(a)  any Restricted Subsidiary may make Restricted Payments to Holdings or to
any Restricted Subsidiary of Holdings or to any third-party investors in any
Restricted Subsidiary of Holdings;
 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may declare and pay dividends on shares of its
Capital Stock (provided that Holdings may pay dividends on shares of its Capital
Stock within 60 days after the date of declaration thereof, so long as on the
date of declaration no Event of Default shall have occurred and be continuing or
result therefrom); and
 
(c) so long as no Event of Default shall have occurred and be continuing or
result therefrom, Holdings may buy back any outstanding shares of its Capital
Stock.
 
7.6 Intentionally Omitted.
 
7.7 Investments.  Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by Holdings or its Restricted Subsidiaries (other
than the Borrower) subsequent to September 30, 2010 where such Investments
consist of purchases of, or other investments in, the Capital Stock or other
equity or ownership interests, assets, obligations or other interests in,
Subsidiaries, joint ventures, or other Persons, in each case that are engaged
principally in the business of purchasing, gathering, compression,
transportation, generation, distribution, exploration, production, processing or
storage of natural gas or electricity, or asset management with respect to the
foregoing (the foregoing collectively referred to as “Permitted Acquisitions”);
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e); and
 
(g) (x) intercompany Investments between Holdings and the Borrower, (y)
intercompany Investments between Group Members (other than Holdings and the
Borrower) and (z) intercompany Investments between any Group Member (other than
Holdings and the Borrower) and Holdings and the Borrower to the extent necessary
in the ordinary course of business.
 
 
44

--------------------------------------------------------------------------------

 
7.8 Negative Pledge Clauses.  Except for the agreements listed or described on
Schedule 7.8, enter into or suffer to exist or become effective any agreement
that prohibits or limits the ability of any Group Member to create, incur,
assume or suffer to exist any Lien upon any of its property or revenues, whether
now owned or hereafter acquired, other than (a) this Agreement and the other
Loan Documents; (b) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby); and (c)
any agreement in effect at the time any Person becomes a Subsidiary of Holdings
(including by way of merger or consolidation); provided that such agreement was
not entered into in contemplation of such Person becoming a Subsidiary.
 
7.9 Clauses Restricting Subsidiary Distributions.  Except for the agreements
listed on Schedule 7.8, enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary of Holdings to (a) make Restricted Payments in respect of any Capital
Stock of such Restricted Subsidiary held by, or pay any Indebtedness owed to,
Holdings or any other Restricted Subsidiary of Holdings, (b) make loans or
advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of Holdings or (c) transfer any of its assets to Holdings or any
other Restricted Subsidiary of Holdings, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions with respect to
a Restricted Subsidiary imposed pursuant to an agreement permitted hereunder
that has been entered into in connection with the Disposition of all or
substantially all of the Capital Stock or Assets of such Restricted Subsidiary
(in which case, any restriction shall only be effective against such Capital
Stock or Assets); (ii) any agreements with joint venture partners in connection
with joint ventures permitted by this Agreement; (iii) any agreement in effect
at the time any Person becomes a Subsidiary of Holdings (including by way of
merger or consolidation); provided that such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, (iv) solely in the case of
clause (c) above, any agreement governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and (v)
solely in the case of clause (c) above, customary provisions in leases, licenses
and other contracts restricting the assignment thereof.
 
7.10 Lines of Business and Hedge Activities.  (a) With respect to Holdings and
each Subsidiary (other than the Borrower), enter into any business, either
directly or through any Subsidiary, except for (i) those businesses in which
Holdings and its Subsidiaries (other than the Borrower) and its existing joint
ventures are engaged on the date of this Agreement, (ii) that are reasonably
related to the businesses referred to in the preceding clause (i), or (iii) that
are being undertaken by comparable companies in the natural gas and electricity
industries, (b) with respect to the Borrower, enter into any business, except
for that in which the Borrower is engaged on the Effective Date, or (c) with
respect to Holdings, the Borrower, and each other Group Member, enter into any
Hedge Agreement except in the ordinary course of their business and consistent
with industry practices.
 
7.11 Designation of Subsidiaries.  Holdings may not designate or redesignate any
Unrestricted Subsidiary as a Restricted Subsidiary, or designate or redesignate
any Restricted Subsidiary as an Unrestricted Subsidiary, unless (a) Holdings
shall have given not less than ten days’ prior written notice to the Lenders
that the Board of Directors of Holdings has made such determination, (b) at the
time of such designation or redesignation, and immediately after giving effect
thereto, no Default or Event of Default would exist, (c) in the case of the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary and after
giving effect thereto, (i) such Unrestricted Subsidiary so designated shall not,
directly, or indirectly, hold or own any Indebtedness or Capital Stock of
Holdings or any Restricted Subsidiary, and (ii) such designation shall be deemed
a sale of assets and shall be permitted by the provisions of Section 7.4, (d) in
the case of the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, all outstanding Indebtedness and all
existing Liens of such Restricted Subsidiary so designated shall be permitted
within the applicable limitations of Sections 7.1 and 7.2, (e) in the case of
the designation of a Restricted Subsidiary as an Unrestricted Subsidiary, such
Restricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as an Unrestricted Subsidiary more than once,
and (f) in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, such Unrestricted Subsidiary shall not at any time after
the date of this Agreement have previously been designated as a Restricted
Subsidiary more than once.
 
 
45

--------------------------------------------------------------------------------

 
 
                       SECTION 8.                      
 
 
EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a) the Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, or (ii) any interest on any Loan or any other
amount payable hereunder or under any other Loan Document (other than any amount
referred to in clause (i) above), within five days after any such interest or
other amount becomes due in accordance with the terms hereof; or
 
(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.9 or Section 7.1 of
this Agreement; or
 
(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) knowledge
thereof by any Responsible Officer of any Loan Party or (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto (after giving effect
to any applicable cure periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace or notice and cure,
if any, provided in any instrument or agreement under which such Indebtedness
was created; or (iii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to cause the
acceleration of the maturity of such Indebtedness; or any such Indebtedness
shall be declared due and payable, or be required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the scheduled
maturity thereof by reason of such event or condition; provided, that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph (e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in clauses (i),
(ii) and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the total principal amount of which exceeds in the
aggregate $100,000,000 (which, in the case of Indebtedness arising under any
Hedge Agreement, shall be determined as the amount, if any, that would then be
payable by the Group Member thereunder if such Hedge Agreement were to be
terminated as a result of default by such Group Member); or
 
 
46

--------------------------------------------------------------------------------

 
(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief under any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any Group Member any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member shall take any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the acts
set forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure by any Plan to satisfy the “minimum funding standard” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
 
47

--------------------------------------------------------------------------------

 
(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i) the guarantee contained in Section 2 of the Guarantee Agreement shall cease,
for any reason, to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or
 
(j) (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of more than 30% of
the outstanding common stock of Holdings or (ii) the board of directors of
Holdings shall cease to consist of a majority of Continuing Directors;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall immediately become due and payable, and (B) if such event is any
other Event of Default, either or both of the following actions may be
taken:  (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare all or any portion of the Commitments
to be terminated forthwith, whereupon such portion of the Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; and (iii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, exercise on behalf of itself
and the Lenders all rights and remedies available to it and the Lenders under
the Loan Documents and applicable law.  Except as expressly provided above in
this Section 8, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrower.
 
 
48

--------------------------------------------------------------------------------

 
 
                        SECTION 9.                      
 
 
THE AGENT
 
9.1 Appointment.  Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the Agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings or any of its Subsidiaries.  Except as set forth in
Section 9.9, the provisions of this Section 9 are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
 
9.2 Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Administrative Agent shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys in fact selected by it with reasonable care.
 
9.3 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
49

--------------------------------------------------------------------------------

 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8 and 10.1) or (ii) in the absence of its
own gross negligence or willful misconduct.
 
9.4 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
 
9.5 Notice of Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6 Non Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender.  Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
 
 
50

--------------------------------------------------------------------------------

 
9.7 Indemnification.  To the extent that the Borrower for any reason fails to
pay any amount required under Section 10.5 to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any other Indemnitee, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such other Indemnitee, as the case may be, such Lender’s
proportion (based on the percentages as used in determining the Required Lenders
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any other Indemnitee of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.
 
9.8 Agent in Its Individual Capacity.  Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent.  With respect to its
Loans made or renewed by it each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
 
9.9 Successor Administrative Agent.  The Administrative Agent may resign as
Administrative Agent upon ten days’ notice to the Lenders and the Borrower.  If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is ten days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
 
 
51

--------------------------------------------------------------------------------

 
9.10 Documentation Agent and Syndication Agent.  None of the Documentation Agent
or the Syndication Agent shall have any duties or responsibilities hereunder in
its capacity as such.
 
 
                                SECTION 10.                                
 
MISCELLANEOUS
 
10.1 Amendments and Waivers.  Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party (any required response to the matters described in clauses (a)
or (b) of this Section 10.1 not to be unreasonably delayed by any party) party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party (any required response to
the matters described in clauses (a) or (b) of this Section 10.1 not to be
unreasonably delayed by any party) party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive any
principal amount or extend the final scheduled date of maturity of any Loan
beyond the Maturity Date, reduce the stated rate of any interest or fee payable
hereunder or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, in each case
without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, or release the Guarantor from its
obligations under the Guarantee Agreement without the written consent of all
Lenders; (iv) amend, modify or waive any provision of Section 9.1 without the
written consent of the Administrative Agent; (v) amend, modify or waive any
prepayment provisions (including, but not limited to, Sections 2.8); or
(vi) modify or waive the definition of “Percentage”, Sections 2.1(c) or 2.15 or
the pro rata treatment of any Lender without the written consent of all Lenders
directly affected thereby.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans.  In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  Notwithstanding anything to the contrary
herein, (1) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended, or the final maturity thereof extended, amounts payable
to such Lender hereunder may not be permanently reduced (other than reductions
in fees and interest in which such reduction does not disproportionately affect
such Lender), and neither this clause (x) nor the following clause (y) may be
amended, in each case, without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender and (2) if
the Administrative Agent and the Borrower shall have jointly identified (each in
its sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the applicable Loan Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within ten (10) Business Days
following the posting of such amendment to the Lenders.
 
 
52

--------------------------------------------------------------------------------

 
10.2 Notices.
 
(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
 
To Holdings:
AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  Chief Financial Officer
Telecopy:  (404) 584-3509
Telephone:  (404) 584-3580

 
 
53

--------------------------------------------------------------------------------

 
 
With a copy to:
 
AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:  General Counsel
Telecopy:  (404) 584-3419
Telephone:  (404) 584-3430
To the Borrower:
AGL Capital Corporation
2325-B Renaissance Drive, Suite 10
Las Vegas, Nevada 89119
Attention:  President
Telecopy:  702-966-4247
Telephone:  702-966-4246
To the Administrative Agent:
Goldman Sachs Bank USA
200 West Street
New York, New York  10282-2198
Attention: Blake Longstaff
Telecopy:  646-769-7965
Telephone:  212-902-2382
 
With a copy to:
 
Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, New York  10005-1433
Attention:  Lauren A. Hanrahan
Telecopy:  (212) 822-5339
Telephone:  (212) 530-5339
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender
 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b) The Borrower agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks/Intra Agency, SyndTrak or a substantially similar
electronic transmission system (the “Platform”).  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  The Agent Parties (as defined below) do not warrant the
adequacy of the platform and expressly disclaim liability for errors or
omissions in the communications effected thereby (the “Communications”).  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person or entity for damages of any kind, arising out of any Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Agent Party as determined by a final and nonappealable
judgment of a court of competent jurisdiction; provided, however, that in no
event will any Agent Party or any of their respective affiliates have any
liability for any indirect, consequential, special or punitive damages.
 
 
54

--------------------------------------------------------------------------------

 
10.3 No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4 Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and for a period of one year
after the indefeasible payment in full of all Obligations and the termination of
this Agreement and the other Loan Documents.
 
10.5 Payment of Expenses and Taxes; Indemnity; Damage Waiver.  The Borrower
agrees (a) to pay or reimburse the Arranger and the Administrative Agent for all
of their reasonable out of pocket costs and expenses incurred in connection with
the development, preparation and execution of, and any amendment, supplement or
modification to,
 
 
 
55

--------------------------------------------------------------------------------

 
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Effective Date (in the case of amounts to be paid
on the Effective Date) and prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender, the Arranger , the
Administrative Agent and each other Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and out-of-pocket fees and disbursements of
counsel (but limited in the case of fees and disbursements of counsel to one
counsel for the Administrative Agent and one additional counsel to the Lenders
(and appropriate specialty and local counsel for each); provided, however, that
in the event any Lender or its counsel reasonably determines that it would
create an actual or potential conflict of interest to not have individual
counsel, such Lender may engage and be reimbursed for its own counsel in
accordance with the foregoing), (c) to pay, indemnify, and hold each Lender, the
Arranger, the Administrative Agent and each other Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Arranger, the Administrative Agent, each other Agent and their respective
officers, directors, partners, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided that the Borrower shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  To the maximum extent permitted by
applicable law, each party to this Agreement agrees that it shall not assert,
and hereby waives, any right or claim against any other party to this Agreement,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated by
this Agreement or any other Loan Document, any Loan or the use of the proceeds
thereof; provided, however, that Indemnified Liabilities arising out of a claim
by any Person against an Indemnitee shall be considered direct damages for
purposes of this Section 10.5, even if such claim may constitute consequential,
special, indirect or punitive damages with respect to the Person asserting such
claim.  No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems (including Intralinks, SyndTrak or
similar systems) in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby other than for direct or
actual damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.  Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee.  All amounts due under this Section 10.5 shall
be payable not later than ten days after written demand therefor.  Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to the
Borrower to the attention of the Treasurer as set forth in Section 10.2 or to
such other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent.  The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.
 
 
56

--------------------------------------------------------------------------------

 
10.6 Successors and Assigns; Participations and Assignments.
 
(a) This Agreement shall be binding upon and inure to the benefit of Holdings,
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender.
 
(b) Any Lender may, without the consent of the Borrower, in accordance with
applicable law, at any time sell to one or more banks, financial institutions or
other entities (each, a “Participant”) participating interests in any Loan owing
to such Lender, any Commitment of such Lender or any other interest of such
Lender hereunder and under the other Loan Documents.  In the event of any such
sale by a Lender of a participating interest to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan for
all purposes under this Agreement and the other Loan Documents, and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents.  In no event shall any Participant under
any such participation have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Loans or any fees payable
hereunder, postpone the date of the final maturity of the Loans or release the
Guarantor from its obligations under the Guarantee Agreement, in each case to
the extent subject to such participation.  The Borrower agrees that if amounts
outstanding under this Agreement and the Loans are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if it
were a Lender hereunder.  The Borrower also agrees that each Participant shall
be entitled to the benefits of Sections 2.16, 2.17 and 10.5 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it was a Lender; provided, that no Participant shall be entitled to receive
any greater amount pursuant to any such Section than the transferor Lender would
have been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred unless the sale of the participation to such Participant is made with
the Borrower’s prior written consent.
 
(c) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $3,000,000, in the case of any assignment of a Loan, unless
each of the Administrative Agent and (unless an Event of Default has occurred
and is continuing at the time of such assignment) the Borrower otherwise
consents to such lesser amount (each such consent not to be unreasonably
withheld or delayed), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (iii) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 (except in the case of assignment by or
to GS Bank or any of its Affiliates), and the Eligible Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.  Upon (i) the execution and delivery of the Assignment and
Acceptance by the assigning Lender (the “Assignor”) and assignee Lender (the
“Assignee”), (ii) acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (g) of this Section 10.6, (iii) consent thereof from the
Borrower to the extent required pursuant to this paragraph (c) and (iv) if such
assignee Lender is a Non-U.S. Lender, compliance by such Person with
Section 2.17(e), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (b) of this Section 10.6.  In connection with any consent required
from Borrower with respect to an assignment hereunder, Borrower shall be deemed
to have consented to such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof.
 
 
57

--------------------------------------------------------------------------------

 
(d) Notwithstanding anything to the contrary contained in this Agreement, no
assignment or participation shall be made (i) to the Borrower, Holdings or any
of their respective Subsidiaries or Affiliates, or (ii) to any Defaulting Lender
or any of its Subsidiaries, or any Person, who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (ii) of this Section 10.6(d).
 
(e) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment (but not including any Loan Parties) shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
58

--------------------------------------------------------------------------------

 
(f) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at its address referred to in
Section 10.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and the principal amount of the Loans owing to,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, each other Loan Party, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing the
Loans recorded therein for all purposes of this Agreement.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  Any assignment of any Loan, whether or not evidenced by a Note, shall
be effective only upon appropriate entries with respect thereto being made in
the Register (and each Note shall expressly so provide).  Any assignment or
transfer of all or part of a Loan evidenced by a Note shall be registered on the
Register only upon surrender for registration of assignment or transfer of the
Note evidencing such Loan, accompanied by a duly executed Assignment and
Acceptance, and thereupon one or more new Notes shall be issued to the
designated Assignee.
 
(g) Upon its receipt of an Assignment and Acceptance executed by an Assignor, an
Assignee and any other Person whose consent is required by Section 10.6(c),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (if applicable), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register on the effective date determined
pursuant thereto.
 
(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 10.6 concerning assignments relate only to absolute
assignments and that such provisions do not prohibit assignments creating
security interests, including any pledge or assignment by a Lender to any
Federal Reserve Bank in accordance with applicable law.
 
(i) The Borrower, upon receipt of written notice from the relevant Lender,
agrees (at the Borrower’s expense) to issue Notes to any Lender requiring Notes
to facilitate transactions of the type described in paragraph (f) above.
 
(j) [Reserved].
 
10.7 Adjustments; Set off.
 
 
59

--------------------------------------------------------------------------------

 
(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under the Facility, if any
Lender (a “Benefited Lender”) shall, at any time after the Loans and other
amounts payable hereunder shall immediately become due and payable pursuant to
Section 8, receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, such Benefited Lender shall purchase for cash from
the other Lenders a participating interest in such portion of the Obligations
owing to each such other Lender, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
 
(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, unless they have agreed to the contrary, without
prior notice to Holdings or the Borrower, any such notice being expressly waived
by Holdings and the Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Holdings or the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of Holdings or the Borrower, as the case may be.  Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
 
10.8 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9 Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.
 
 
60

--------------------------------------------------------------------------------

 
10.10 Integration.  This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12 Submission To Jurisdiction; Waivers.  Each of Holdings and the Borrower
hereby irrevocably and unconditionally:
 
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof sitting in New York, New York;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
 
10.13 Acknowledgements.  Each of Holdings and the Borrower hereby acknowledges
that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;
 
(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
 
61

--------------------------------------------------------------------------------

 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.
 
10.14 Confidentiality.  Each Agent, the Arranger and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Agents, the
Arranger or any Lender from disclosing any such information (a) to the Agents,
the Arranger, any other Lender, any Affiliate of any Agent or Arranger or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section 10.14, to any actual or prospective Transferee or any direct or
indirect counterparty to any Hedge Agreement (or any professional advisor to
such counterparty), (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates
who are directly involved in the consideration of the Facility and who have been
informed of the confidential nature of such information and who have agreed to
treat such information confidentially, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Agents, the Arranger and the Lenders in connection with the administration and
management of this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, the parties agree that this Agreement does not limit the ability of
any party hereto (or any employee, representative, or other agent of such party)
to disclose to any Person the tax treatment or tax structure of the financing
transactions evidenced by this Agreement; provided, however, the foregoing is
not intended to waive the attorney-client privilege or any other privileges,
including the tax advisor privilege under Section 7525 of the Code.
10.15 WAIVERS OF JURY TRIAL
 
.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
10.16 PATRIOT Act Notice.  Each of the Lenders and the Agents hereby notifies
the Borrower and Holdings that pursuant to the requirements of the PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and Holdings, which information includes the names and addresses of the
Borrower and Holdings and any other information that will allow such Lender or
Agent, as applicable, to identify the Borrower and Holdings in accordance with
the PATRIOT Act.
 
10.17 [Reserved].
 
 
62

--------------------------------------------------------------------------------

 
10.18 No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties.  Each Loan
Party agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lenders and each Loan Party and their respective
stockholders or its affiliates.  Each Loan Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, (ii) in connection therewith and with the process leading
to such transaction each of the Lenders is acting solely as a principal and not
the agent or fiduciary of each Loan Party and their respective management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising any Loan Party on other matters) or any other obligation to
any Loan Party except the obligations expressly set forth in the Loan Documents
and (iv) it has consulted its own legal and financial advisors to the extent it
deemed appropriate.  Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Borrower agrees that it will not
claim that any Lender has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.
 

 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.
 
AGL RESOURCES INC.
 


By:  /s/Andrew W. Evans
Name: Andrew W. Evans
 
Title: Executive Vice President and Chief Financial Officer









AGL CAPITAL CORPORATION
 


By:  /s/Paul R. Shlanta
Name: Paul R. Shlanta
Title: President

 
 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA, as Administrative Agent and a Lender
 


By:  /s/Craig Packer
        Authorized Signatory

 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent and a Lender






By:  /s/Helen D. Davis
        Name: Helen D. Davis
        Title: Authorized Officer

 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Co-Syndication Agent and a Lender






By:  /s/Michael Mason
        Name: Michael Mason
        Title: Senior Vice President

 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agent and a Lender
 
By:  /s/Matthew Main
        Name: Matthew Main
        Title: Managing Director
 

 
 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agent




By:  /s/Subhalakshmi Ghosh-Kohli
        Name: Subhalakshmi Ghosh-Kohli
        Title: Authorized Signatory
 

 
 

--------------------------------------------------------------------------------

 



 
MORGAN STANLEY BANK, N.A, as a Lender
 
By:  /s/Subhalakshmi Ghosh-Kohli
        Name: Subhalakshmi Ghosh-Kohli
        Title: Authorized Signatory
 

 
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 1.1
 
COMMITMENTS
 
Lender
Commitment Amount
Bank of America, N.A.
$75,000,000
JPMorgan Chase Bank, N.A.
Morgan Stanley Bank, N.A.
The Royal Bank of Scotland PLC
 
$75,000,000
$75,000,000
$75,000,000
 
   
Total:
$300,000,000
   



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.14
 
SUBSIDIARIES
 


 
Name
Jurisdiction
of
Organization
Additional
Jurisdictions
Qualified
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
PA, VA
100%
AGL Capital Corporation
Nevada
None
100%
AGL Capital Trust I
Delaware
None
100%
AGL Capital Trust II
Delaware
None
100%
AGL Capital Trust III
Delaware
None
100%
AGL Investments, Inc.
Georgia
None
100%
AGL Macon Holdings, Inc.
Georgia
None
100%
AGL Renewables, LLC
Georgia
None
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
None
Nonprofit Corporation
AGL Resources Private Foundation Inc.
Georgia
None
Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
None
100%
AGL Services Company
Georgia
FL, NJ, TN TX, VA
100%
AGL Southeast LNG, L.L.C.
Georgia
None
100%
AGL Utilipro Holdings, LLC
Georgia
None
100%
Atlanta Gas Light Company
Georgia
WV
100%
BioSolids Holdings, LLC
Georgia
None
100%
Chattanooga Gas Company
Tennessee
None
100%
Compass Energy Consulting, LLC
Virginia
PA
100%
Compass Energy Gas Services, LLC
Virginia
OH
100%
Compass Energy Services, Inc.
Virginia
MD, PA, TN
100%
Customer Care Services, Inc.
Georgia
None
100%
Employee Care Program, Inc.
Georgia
None
Nonprofit Corporation
Energy Risk Integrated Services Corporation
Hawaii
GA
100%
Georgia Gas Company
Georgia
AL
100%
Georgia Natural Gas Company
Georgia
None
100%
GERIC Insurance Risk Retention Group, Inc.
Hawaii
None
100%
Global Energy Resources Insurance Corporation
Hawaii
None
100%
Golden Triangle Storage, Inc.
Delaware
TX
100%
HPMT, Kft.
Hungary
None
100%
Jefferson Island Storage & Hub, LLC
Delaware
LA, TX
100%
Magnolia Enterprise Holdings, Inc.
Georgia
SC
100%
NUI Capital Corp.
Florida
None
100%
NUI Corporation
New Jersey
NY
100%
NUI Energy Brokers, Inc.
Delaware
NJ
100%
NUI Hungary, Inc.
Delaware
None
100%
NUI International, Inc.
Delaware
None
100%
NUI Sales Management, Inc.
Delaware
None
100%
NUI Saltville Storage, Inc.
Delaware
None
100%
Pivotal Energy Services, Inc.
Georgia
VA
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
None
100%
Pivotal LNG, Inc.
Delaware
VA
100%
Pivotal Propane of Virginia, Inc.
Delaware
VA
100%
Pivotal Storage, Inc.
Delaware
None
100%
Pivotal Utility Holdings, Inc.
New Jersey
FL, MD, NC, NY, PA
100%
PTC BioSolids, LLC
Georgia
None
100%
Renewco, LLC
Delaware
None
50%
Renewco-Meadow Branch, LLC
Delaware
GA, TN
100%
SanGroup, LLC
Florida
None
27.7721%
Sequent Energy Canada Corp.
Delaware
Canada:  AB, BC, MB, ON, QC, SK
100%
Sequent Energy Management, L.P.
Georgia
IA, IL, MI, NJ, NY, PA, TX, VA,WV
100%
Sequent Energy Services Inc.
Delaware
NJ, PA
100%
Sequent Holdings, LLC
Georgia
None
100%
Sequent, LLC
Georgia
TX
100%
Southeast LNG Distribution Company, L.L.C.
Delaware
None
50%
Southeastern LNG, Inc.
Georgia
VA
100%
T.I.C. Enterprises, LLC
Delaware
GA, NJ, PA, SC
100%
Triple Diamond Storage, Inc.
Delaware
None
100%
Trustees Investments, Inc.
Georgia
None
100%
Utilipro Services, LLC
Delaware
GA
33.33%
Virginia Gas Company
Delaware
VA
100%
Virginia Natural Gas, Inc.
Virginia
GA
100%



 
*- All entities are Restricted Subsidiaries
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16
 
ENVIRONMENTAL MATTERS
 
AGL Resources Matters
 
1)  
Manufactured Gas Plants.

 
Georgia and Florida.      Atlanta Gas Light Company (“AGLC”) is required to
investigate possible environmental contamination at manufactured gas plants
(“MGP”) and, if necessary, clean up any contamination. AGLC has been associated
with ten MGP sites in Georgia and three in Florida. One new former MGP site has
been recently identified adjacent to an existing MGP remediation site. Based on
investigations to date, cleanup has either already occurred or is likely at most
of these sites.  As of June 30, 2010, the remediation program in Georgia was
approximately 100% complete, except for a few remaining areas of recently
discovered impact, although ground water remediation continues.  Investigation
is concluded for one phase of the Orlando, Florida site; however, the
Environmental Protection Agency has not approved the clean up plans. For
elements of the Georgia and Florida sites where we still cannot provide
engineering cost estimates, considerable variability remains in future cost
estimates. As reported in Holdings Annual Report on Form 10-K for 2009, the
projected costs of the remaining remediation at these sites are estimated to be
$64-113 million.
 
New Jersey.    In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI
Utilities, Inc.) (“PUHI”) owns five properties where former MGPs were
operated.  A sixth MGP site, formerly operated by Elizabethtown Gas, a division
of PUHI, operating in New Jersey (“ETG”), is now owned by a church.  PUHI is
currently conducting remediation activities with oversight from the New Jersey
Department of Environmental Protection. Various investigation and cleanup
investigations have been conducted and are progressing slowly, but cleanups are
likely at most sites.  Because we still cannot provide engineering cost
estimates, considerable variability remains in future cost estimates. As
reported in Holdings Annual Report on Form 10-K for 2009, the projected costs of
the remaining remediation at these sites are estimated to be $69-134 million.
 
Other States. Outside of New Jersey, subsidiary NUI Corporation owns, or
previously owned, ten properties located in the states of North Carolina, South
Carolina, Pennsylvania, New York and Maryland on which MGPs were operated by NUI
or by other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville,
North Carolina) have been sold to third parties, who have agreed to indemnify
NUI against environmental liabilities.


Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has entered the formal site investigation stage.


Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  As reported in Holdings Annual Report on
Form 10-K for 2009, the projected costs of the remediation at the Elizabeth City
site is estimated to be $11-16 million.
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’  2009 10-K filing.
 
2)  
Pipeline Replacement.

 
See Holdings’ 2009 10-K filing for a detailed discussion of Holdings’ ongoing
pipeline replacement efforts throughout Holdings’ subsidiary utility
territories.
 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2(i)
 
EXISTING LIENS
 
NONE.
 


 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.8
 
AGREEMENTS PROHIBITING OR LIMITING LIENS
 
 
1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.

 
2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority pursuant to which
Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued $39.0 million
bonds, due June 1, 2026, as amended by that certain First Amendment to Loan
Agreement, dated September 2, 2010.

 
3.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
4.  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, as amended by that certain First Amendment to Loan
Agreement, dated June 1, 2008, and as subsequently to be amended, pursuant to
which Pivotal Utility Holdings, Inc. issued $20 million bonds due October 1,
2024.

 
5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, and as subsequently amended by
that certain Second Amendment to Loan Agreement, dated September 1, 2010,
pursuant to which Pivotal Utility Holdings, Inc. issued $46.5 million bonds due
October 1, 2022.

 
6.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, and as subsequently amended by that certain Second Amendment to
Loan Agreement, dated September 1, 2010, pursuant to which NUI Utilities issued
$54.6 million bonds due June 1, 2032.

 
7.  
Reimbursement Agreement, dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement, dated December 21, 2010, pursuant to which
direct pay letters of credit will be posted to support the bonds for which the
Loan Agreement referred to in item 2 above was executed.

 
8.  
Reimbursement Agreement, dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender, as amended by that certain First
Amendment to Reimbursement Agreement, dated December 21, 2010, pursuant to which
direct pay letters of credit will be posted to support the bonds for which the
Loan Agreement referred to in item 6 above was executed.

 
9.  
Reimbursement Agreement, dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The Bank of
Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lender,
as amended by that certain First Amendment to Reimbursement Agreement, dated
December 21, 2010, pursuant to which direct pay letters of credit will be posted
to support the bonds for which the Loan Agreement referred to in item 4 above
was executed.

 
10.  
Reimbursement Agreement, dated October 14, 2010, by and among Pivotal Utility
Holdings, Inc., as Borrower, AGL Resources Inc., as Guarantor and The Bank of
Tokyo-Mitsubushi UFJ, Ltd., New York Branch, as Administrative Agent and Lender,
as amended by that certain First Amendment to Reimbursement Agreement, dated
December 21, 2010, pursuant to which direct pay letters of credit will be posted
to support the bonds for which the Loan Agreement referred to in item 5 above
was executed.

 
11.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of Holdings to finance capital improvements made to
departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to Holdings or Holdings subsidiaries.

 
12.  
A $1,050,000,000 senior bridge term loan agreement, currently anticipated to be
entered into on or about December 2010, among AGL Resources Inc., as Guarantor,
AGL Capital Corporation, as Borrower, the Lenders from time to time party
thereto, Goldman Sachs Bank USA, as Administrative Agent, and the other agents
party thereto, pursuant to which AGL Capital Corporation will fund, in part, the
cash consideration for the acquisition of Nicor Inc., and any renewal,
extension, refinancing or replacement thereo, as amended, restated, modified,
renewed, refunded, replaced or refinanced (including by means of sales of debt
securities or preferred equity) in whole or in part from time to time (and
whether or not with the original administrative agent and lenders or another
administrative agent or agents or other lenders and whether provided under a
credit or other agreement or an indenture).

 
13.  
Credit Agreement, dated as of September 15, 2010, among AGL Resources Inc., AGL
Capital Corporation, the Lenders party thereto, Wells Fargo Bank, National
Association as Administrative Agent, and the other agents party thereto, as
amended by that certain First Amendment to Credit Agreement, dated December 21,
2010.

 




 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.13
 
TRANSACTIONS WITH AFFILIATES
 
1.  
Services Agreements between AGL Services Company and affiliates of AGL Resources
for the provision of shared support services.




 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
FORM OF GUARANTEE
 
GUARANTEE, dated as of [_______], 2010, made by AGL RESOURCES INC., a Georgia
corporation (the “Guarantor”), in favor of GOLDMAN SACHS BANK USA, as
administrative agent (in such capacity, the “Administrative Agent”) for the
several banks and other financial institutions or entities from time to time
party to the Term Loan Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Guarantor, AGL CAPITAL CORPORATION, a Nevada corporation
(the “Borrower”), the Lenders, and GOLDMAN SACHS BANK USA, as Administrative
Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein;
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to the Borrower under the Credit Agreement that the
Guarantor shall have executed and delivered this Guarantee to the Administrative
Agent for the ratable benefit of the Lenders; and
 
WHEREAS, the Guarantor is the parent of the Borrower, and it is to the advantage
of the Guarantor that the Lenders make the Loans to the Borrower.
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans to the Borrower under the
Credit Agreement, the Guarantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:
 
1. Defined Terms.
 
(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.
 
(b) The following term shall have the meaning set forth below:
 
“Lender”:  Each Person that at any time, and from time to time, is a party to
the Credit Agreement as a Lender (as such term is defined in the Credit
Agreement).
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and section references are to this
Guarantee unless otherwise specified.
 
 
 

--------------------------------------------------------------------------------

 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
2. Guarantee.
 
(a) The Guarantor hereby unconditionally, absolutely and irrevocably guarantees
to the Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower from time to time as and when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.
 
(b) The Guarantor further agrees (i) to pay any and all reasonable out-of-pocket
expenses (including, without limitation, all fees and disbursements of counsel
actually incurred) which may be paid or incurred by the Administrative Agent or
any Lender in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guarantee, (ii) to pay any and all reasonable out-of-pocket expenses
(including, without limitation, all fees and disbursements of counsel actually
incurred) which may be paid or incurred by the Administrative Agent in
connection with any amendment, modification or waiver hereof or consent pursuant
hereto and (iii) to pay, indemnify and hold the Administrative Agent and each
Lender and each of their directors, officers, employees, agents and Affiliates
(collectively, the “Indemnified Parties”) harmless from and against any and all
claims, losses, damages, obligations, liabilities, penalties, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of any
kind or nature whatsoever, whether direct, indirect or consequential, that may
at any time be imposed on, incurred by or asserted against any such Indemnified
Party as a result of, arising from or in any way relating to this Guarantee or
the collection or enforcement of the Obligations against the Guarantor
(collectively, the “Indemnified Liabilities”); provided, that the Guarantor
shall have no obligation hereunder to any Indemnified Party with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party.  This Guarantee shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto the Borrower may be free from any
Obligations.
 
(c) No payment or payments made by the Borrower or any other Person or received
or collected by the Administrative Agent or any Lender from the Borrower or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application, at any time or from time to time, in reduction of
or in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Obligations or payments received or collected from
the Guarantor in respect of the Obligations), remain liable for the Obligations
until the Obligations are paid in full and the Commitments are terminated.
 
(d) The Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guarantee for such purpose.
 
 
2

--------------------------------------------------------------------------------

 
3. Right of Set-off.  Upon the occurrence of any Event of Default, the
Administrative Agent and each Lender is hereby irrevocably authorized at any
time and from time to time (unless the Administrative Agent or such Lender, as
applicable, has agreed to the contrary) without notice to the Guarantor, any
such notice being expressly waived by the Guarantor, to set off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of the Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against or on account of the Obligations and liabilities of the Guarantor to the
Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against the Guarantor, in
any currency, whether arising hereunder, under the Credit Agreement, any other
Loan Document or otherwise, as the Administrative Agent or such Lender may
elect, whether or not the Administrative Agent or such Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
the Guarantor promptly as of any such set-off and the application made by the
Administrative Agent or such Lender, as the case may be, of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section 3 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Lender may have.
 
4. No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder, or any set-off or application of funds of the Guarantor by
the Administrative Agent or any Lender, the Guarantor shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or against any collateral security or guarantee or right of
offset held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower in respect of payments made by
the Guarantor hereunder, until all amounts owing to the Administrative Agent and
the Lenders by the Borrower on account of the Obligations are paid in full and
the Commitments terminated.  If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by the Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Administrative Agent may determine.  Additionally, in the event the Borrower
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of itself and the Lenders and
as attorney-in-fact for the Guarantor, and is hereby authorized and appointed by
the Guarantor, to file proofs of claim on behalf of the Guarantor and vote the
rights of the Guarantor in any plan of reorganization, and to demand, sue for,
collect and receive every payment and distribution on any indebtedness of the
Borrower to the Guarantor in any such proceeding, the Guarantor hereby assigning
to the Administrative Agent all of its rights in respect of any such claim,
including the right to receive payments and distributions in respect thereof.
 
 
3

--------------------------------------------------------------------------------

 
5. Amendments, etc. with respect to the Obligations; Waiver of Rights.  The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor, and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by the Administrative
Agent or such Lender, and any of the Obligations continued, and the Obligations,
or the liability of any other party upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement, any other Loan
Document and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any guarantee or right of offset at any time
held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guarantee or any property subject thereto and the
Guarantor hereby waives any defense based on any acts or omissions of the
Administrative Agent or any Lender in the administration of the Obligations, any
guarantee or other liability in respect thereof or any security for the
Obligations or this Guarantee.  When making any demand hereunder against the
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on the Borrower or any other guarantor, and
any failure by the Administrative Agent or any Lender to make any such demand or
to collect any payments from the Borrower or any such other guarantor or any
release of the Borrower or such other guarantor shall not relieve the Guarantor
of its obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any Lender against the Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
 
6. Guarantee Absolute and Unconditional.  The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee; the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower or the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee.  The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to the Obligations.  This Guarantee shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or the Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Obligations, or of the
Guarantor under this Guarantee, in bankruptcy or in any other instance.  When
pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent and any Lender may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Borrower or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Lender against the Guarantor.  This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Obligations and
the obligations of the Guarantor under this Guarantee shall have been satisfied
by payment in full and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Borrower may be
free from any Obligations.
 
 
4

--------------------------------------------------------------------------------

 
7. Reinstatement.  This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
 
8. Payments.  The Guarantor hereby agrees that the Obligations will be paid to
the Administrative Agent without set-off or counterclaim in U.S. Dollars at the
office of the Administrative Agent set forth in Section 10.2 of the Credit
Agreement.
 
9. Authority of Administrative Agent.  The Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and the Guarantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.
 
 
5

--------------------------------------------------------------------------------

 
10. Notices.  All notices, requests and demands to or upon the Administrative
Agent, any Lender or the Guarantor shall be given in the manner and at the
addresses identified in Section 10.2 of the Credit Agreement or at such other
address as shall be identified by such party in accordance with Section 10.2 of
the Credit Agreement.
 
11. Severability.  Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12. Integration.  This Guarantee represents the entire agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Administrative Agent or any Lender relative to the
subject matter hereof not reflected herein.
 
13. Amendments in Writing; No Waiver; Cumulative Remedies.
 
(a) None of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
the Guarantor and the Administrative Agent, provided that any provision of this
Guarantee may be waived by the Administrative Agent and the Lenders in a letter
or agreement executed by the Administrative Agent or by telex or facsimile
transmission from the Administrative Agent.
 
(b) Neither the Administrative Agent nor any Lender shall by any act (except by
a written instrument pursuant to Section 13(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.
 
(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.
 
14. Section Headings.  The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
15. Successors and Assigns.  This Guarantee shall be binding upon and inure to
the benefit of the Guarantor, the Administrative Agent, all future holders of
the Loans and their respective successors and assigns except that the Guarantor
may not assign or transfer any of its rights or obligations under this Guarantee
without the prior written consent of each Lender.
 
 
6

--------------------------------------------------------------------------------

 
16. GOVERNING LAW.  THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
17. Submission to Jurisdiction; Waivers.  The Guarantor hereby irrevocably and
unconditionally:
 
(a) Submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof sitting in New York, New York;
 
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Guarantor at its
address referred to in Section 10 hereof or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 17 any special, exemplary, punitive or consequential damages.
 
18. WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
[SIGNATURES ON FOLLOWING PAGES]
 

                                                             
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.
 
AGL RESOURCES INC.
 




 
By:
 

 
Name:

 
Title:
 

 


Address for Notices:
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:                      Chief Financial Officer
Telecopy:                       (404) 584-3509
Telephone:                     (404) 584-3580
 
With a copy to:
 
AGL Resources Inc.
Ten Peachtree Place NE, Suite 1000
Atlanta, Georgia 30309
Attention:                      General Counsel
Telecopy:                       (404) 584-3419
Telephone:                     (404) 584-3430



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered to you pursuant to Section 6.2(a) of
the Term Loan Credit Agreement, dated as of December 21, 2010, as amended,
restated, supplemented or modified from time to time (the “Credit Agreement”),
among AGL RESOURCES INC., a Georgia corporation (“Holdings”),  AGL CAPITAL
CORPORATION, a Nevada corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”) and GOLDMAN SACHS BANK USA, as administrative agent (in such
capacity, the “Administrative Agent”).  Terms defined in the Credit Agreement
and not otherwise defined herein are used herein with the meanings so defined.
 
1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Treasurer] of Holdings.
 
2. 1 have reviewed and am familiar with the contents of this Certificate.
 
3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Holdings and its
Subsidiaries (including any Unrestricted Subsidiaries) during the accounting
period covered by the financial statements (including the separate financial
statements of any Unrestricted Subsidiaries) attached hereto as Attachment 1
(the “Financial Statements”).  During the accounting period covered by the
Financial Statements, each Loan Party, to the best of my knowledge, has observed
or performed all of its covenants and other agreements, and satisfied every
condition, contained in the Credit Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and I have no knowledge of the
existence, as of the date of this Certificate, of any condition or event which
constitutes a Default or Event of Default [, except as set forth below].
 
4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.
 
[SIGNATURE ON THE FOLLOWING PAGE]
 

                                                                 B-1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I execute this Certificate this _______ day of _______,
_______.
 
AGL RESOURCES INC.
 
By:           ______________________
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

Attachment 1 to
 
Compliance Certificate
 
[Attach Applicable Financial Statements]
 

B - Attachment 1
 
 

--------------------------------------------------------------------------------

 

Attachment 2 to
 
Compliance Certificate
 
The information described herein is as of _________, 20 ________, and pertains
to the period from ____________, 20_______ to ________, 20__.
 
[Set forth Covenant Calculations]
 

B - Attachment 2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
CLOSING CERTIFICATE
 
_________,2010
 
Pursuant to Section 5.2(d) of the Term Loan Credit Agreement dated as of
December 21, 2010 (the “Credit Agreement”:  terms defined therein being used
herein as therein defined), among AGL RESOURCES INC., a Georgia corporation
(“Holdings’”), AGL CAPITAL CORPORATION, a Nevada corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”), and GOLDMAN SACHS BANK USA, as administrative
agent (in such capacity, the “Administrative Agent”), the undersigned
__________________, in his/her capacity as ______________ of [the
Borrower][Holdings] hereby certifies as follows:
 
1.           The representations and warranties of [the Borrower][Holdings] set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Company pursuant
to any of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof, except for representations and warranties expressly stated
to relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.
 
2.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to any Loans to be made on the date
hereof.
 
3.           The conditions precedent set forth in Section 5.2 of the Credit
Agreement were satisfied as of the Closing Date.
 
[signatures on following page]
 

                                                                  C-1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the date set forth below.
 




                                             By: ___________________________
Name:
                                                                                                 
 Title:
                                                                                                                                                  
Date:
 

                                                                   C-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Assignment Effective Date set forth below and is entered into by
and between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”).  [It is understood and agreed that the rights and obligations
of [the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Term Loan Credit Agreement identified below (as amended,
the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language. 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language. 
3 Select as appropriate. 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
 

--------------------------------------------------------------------------------

 





 1.           Assignor[s]:                                ________________________________


 
______________________________



 
2.
Assignee[s]:
______________________________



 
______________________________

 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



 3.
Borrower:
AGL Capital Corporation



 
4.
Administrative Agent:
Goldman Sachs Bank USA, as the administrative agent under the Credit Agreement



 
5.
Credit Agreement:
The Credit Agreement dated as of December [__], 2010 among AGL Resources Inc., a
Georgia corporation, AGL Capital Corporation, a Nevada corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto, and Goldman Sachs Bank USA, as administrative
agent (in such capacity, the “Administrative Agent”).



 
6.
Assigned Interest[s]:

Assignor[s]5
Assignee[s]6
Aggregate Amount of Commitment/ Loans for all Lenders7
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans8
CUSIP Number
   
$
$
%
     
$
$
%
     
$
$
%
 



[7.           Trade Date:                                ______________]9


Assignment Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
 
 
 

--------------------------------------------------------------------------------

5 List each Assignor, as appropriate. 
6 List each Assignee, as appropriate. 
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date. 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.


 
 

--------------------------------------------------------------------------------

 
The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]10
 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


ASSIGNEE[S]11
[NAME OF ASSIGNEE]




By:______________________________
   Title:


[NAME OF ASSIGNEE]




By:______________________________
   Title:



--------------------------------------------------------------------------------

  
10 Add additional signature blocks as needed. 
11 Add additional signature blocks as needed.

                                                                          
 
 

--------------------------------------------------------------------------------

 



[Consented to and]12 Accepted:


GOLDMAN SACHS BANK USA, as
  Administrative Agent


By_________________________________
  Title:


[Consented to:]13


AGL CAPITAL CORPORATION


By________________________________
  Title:



--------------------------------------------------------------------------------

 
12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. 
13 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

                                                                         
 
 

--------------------------------------------------------------------------------

 

ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) the sale and assignment
of the Assigned Interest is made by this Assignment and Assumption in accordance
with the terms and conditions contained in the Credit Agreement; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
10.6(c)(iv) of the Credit Agreement), (iii) from and after the Assignment
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 


D - Schedule 1
 
 

--------------------------------------------------------------------------------

 
2.  Payments.  From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to [the][the relevant] Assignee for amounts which
have accrued from and after the Assignment Effective Date.


3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 
2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-l
 
FORM OF KILPATRICK STOCKTON LLP LEGAL OPINION
 

                                                                 E-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-2
 
FORM OF WOODBURN AND WEDGE LEGAL OPINION
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E-3


FORM OF DEWEY & LEBOEUF LLP LEGAL OPINION

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
Borrower’s Taxpayer Identification No.___________
 
NOTE
 
 _______________, 20__
 
New York, New York
 
FOR VALUE RECEIVED, AGL CAPITAL CORPORATION, a Nevada corporation (the
“Borrower”), hereby promises to pay to the order of
 
_____________________(the “Lender”), at the offices of GOLDMAN SACHS BANK USA
(the “Administrative Agent”) located at 200 West Street, New York, New York (or
at such other place or places as the Administrative Agent may designate), at the
times and in the manner provided in the Term Loan Credit Agreement, dated as of
December [   ], 2010 (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), among the Borrower, AGL Resources Inc., a
Georgia corporation, the Lenders from time to time parties thereto, and GOLDMAN
SACHS BANK USA, as Administrative Agent, the principal sum of
 
_____________________DOLLARS ($ _________), or such lesser amount as may
constitute the unpaid principal amount of the Loans made by the Lender, under
the terms and conditions of this promissory note (this “Note”) and the Credit
Agreement.  The defined terms in the Credit Agreement are used herein with the
same meaning.  The Borrower also promises to pay interest on the aggregate
unpaid principal amount of this Note at the rates applicable thereto from time
to time as provided in the Credit Agreement.
 
This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Loans made by the Lender pursuant to the Credit
Agreement.  All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement and
the other Loan Documents.  Reference is made to the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.
 
In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrower.
 
In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.
 
This Note and the rights and obligations of the Borrower under this Note shall
be governed by and construed and interpreted in accordance with the law of the
State of New York.  The Borrower hereby submits to the exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof sitting in New York, New York, although the Lender shall not be limited
to bringing an action in such courts.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.
 
AGL CAPITAL CORPORATION
 
By:           ________________________
 
Title:        ________________________

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FUNDING NOTICE


Reference is made to the Term Loan Credit Agreement, dated as of December 21,
2010 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”); among AGL Capital Corporation, a Nevada corporation (the
“Borrower”), AGL Resources Inc., a Georgia corporation, the Lenders from time to
time party thereto and Goldman Sachs Bank USA, as Administrative Agent.  Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
 
Pursuant to Section 2.2 of the Credit Agreement, the Borrower desires that the
Lenders make the following Loans to the Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on  [____________],
20[__] (the “Closing Date”) :
 
Loans
 
□           ABR Loans:
 
□Eurodollar Loans, with an initial Interest Period of [one] [two] [three] [six]
month(s)14:
 
 
$[___,___,___]
 
 
$[___,___,___]
   





Date: [                 ], 201[ ]
AGL Capital Corporation





By: _______________________________
Name:
Title:



--------------------------------------------------------------------------------

 
14           Subject to the provisions of the definition of “Interest Period”.